Exhibit 10.1

 

 

 

MERIX CORPORATION

as Borrower

 

 

LOAN AND SECURITY AGREEMENT

Dated as of May 9, 2008

$55,000,000

 

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

and

BANK OF AMERICA, N.A.,

as Agent

LOGO [g34353img001.jpg]

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    DEFINITIONS; RULES OF CONSTRUCTION    1

1.1.

   Definitions    1

1.2.

   Accounting Terms    25

1.3.

   Uniform Commercial Code    26

1.4.

   Certain Matters of Construction    26 SECTION 2.    CREDIT FACILITIES    26

2.1.

   Revolver Commitment    26

2.2.

   Letter of Credit Facility    28 SECTION 3.    INTEREST, FEES AND CHARGES   
30

3.1.

   Interest    30

3.2.

   Fees    31

3.3.

   Computation of Interest, Fees, Yield Protection    32

3.4.

   Reimbursement Obligations    32

3.5.

   Illegality    33

3.6.

   Inability to Determine Rates    33

3.7.

   Increased Costs; Capital Adequacy    33

3.8.

   Mitigation    34

3.9.

   Funding Losses    34

3.10.

   Maximum Interest    34 SECTION 4.    LOAN ADMINISTRATION    35

4.1.

   Manner of Borrowing and Funding Revolver Loans    35

4.2.

   Defaulting Lender    36

4.3.

   Number and Amount of LIBOR Loans; Determination of Rate    37

4.4.

   [Intentionally deleted.]    37

4.5.

   One Obligation    37

4.6.

   Effect of Termination    37 SECTION 5.    PAYMENTS    37

5.1.

   General Payment Provisions    37

5.2.

   Repayment of Revolver Loans    37

5.3.

   Payment of Other Obligations    38

5.4.

   Marshaling; Payments Set Aside    38

5.5.

   Post-Default Allocation of Payments    38

5.6.

   Application of Payments    39

5.7.

   Loan Account; Account Stated    39

5.8.

   Taxes    39

5.9.

   Foreign Lenders    40

5.10.

   [Intentionally deleted.]    40 SECTION 6.    CONDITIONS PRECEDENT    40

6.1.

   Conditions Precedent to Initial Loans    40

6.2.

   Conditions Precedent to All Credit Extensions    42

6.3.

   Limited Waiver of Conditions Precedent    42 SECTION 7.    COLLATERAL    42

7.1.

   Grant of Security Interest    42

7.2.

   Lien on Deposit Accounts; Cash Collateral; Intellectual Property    43

7.3.

   Real Estate Collateral    45

7.4.

   Other Collateral    46

7.5.

   No Assumption of Liability    46

 

-i-



--------------------------------------------------------------------------------

7.6.    Further Assurances    46

7.7.

   Controlled Foreign Subsidiary Stock    46

SECTION 8.

   COLLATERAL ADMINISTRATION    47

8.1.

   Borrowing Base Certificates    47

8.2.

   Access to Premises; Field Examinations    47

8.3.

   Administration of Accounts    47

8.4.

   Administration of Inventory    48

8.5.

   Administration of Equipment    49

8.6.

   Administration of Deposit Accounts    49

8.7.

   Administration of Investment Accounts    49

8.8.

   General Provisions    49

8.9.

   Power of Attorney    51

SECTION 9.

   REPRESENTATIONS AND WARRANTIES    52

9.1.

   General Representations and Warranties    52

9.2.

   Complete Disclosure    57

SECTION 10.

   COVENANTS AND CONTINUING AGREEMENTS    57

10.1.

   Affirmative Covenants    57

10.2.

   Negative Covenants    60

10.3.

   Financial Covenant    64

SECTION 11.

   EVENTS OF DEFAULT; REMEDIES ON DEFAULT    64

11.1.

   Events of Default    64

11.2.

   Remedies Upon Default    65

11.3.

   License    66

11.4.

   Setoff    66

11.5.

   Remedies Cumulative; No Waiver    66

SECTION 12.

   AGENT    67

12.1.

   Appointment, Authority and Duties of Agent    67

12.2.

   Agreements Regarding Collateral and Field Examination Reports    68

12.3.

   Reliance by Agent    69

12.4.

   Action Upon Default    69

12.5.

   Ratable Sharing    69

12.6.

   Indemnification of Agent Indemnitees    69

12.7.

   Limitation on Responsibilities of Agent    69

12.8.

   Successor Agent and Co-Agents    70

12.9.

   Due Diligence and Non-Reliance    70

12.10.

   Replacement of Certain Lenders    71

12.11.

   Remittance of Payments and Collections    71

12.12.

   Agent in its Individual Capacity    71

12.13.

   Agent Titles    72

12.14.

   No Third Party Beneficiaries    72

SECTION 13.

   CONTINUING GUARANTY    72

13.1.

   Guaranty    72

13.2.

   Waivers    72

13.3.

   [Intentionally deleted.]    73

13.4.

   Subordination    73

13.5.

   Stay of Acceleration    73

13.6.

   Condition of Borrower    73

SECTION 14.

   BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS    74

14.1.

   Successors and Assigns    74

14.2.

   Participations    74

14.3.

   Assignments    74

 

-ii-



--------------------------------------------------------------------------------

SECTION 15.

   MISCELLANEOUS    75

15.1.

   Consents, Amendments and Waivers.    75

15.2.

   Indemnity    76

15.3.

   Notices and Communications.    76

15.4.

   Performance of Borrower’s Obligations    77

15.5.

   Credit Inquiries    77

15.6.

   Severability    77

15.7.

   Cumulative Effect; Conflict of Terms    77

15.8.

   Counterparts    77

15.9.

   Entire Agreement    77

15.10.

   Relationship with Lenders    77

15.11.

   No Advisory or Fiduciary Responsibility    78

15.12.

   Confidentiality    78

15.13.

   Certifications Regarding Indentures    78

15.14.

   GOVERNING LAW    79

15.15.

   Consent to Forum; Jury Trial Waiver    79

15.16.

   Waivers by Borrower    79

15.17.

   Patriot Act Notice    79

15.18.

   AGREEMENTS IN WRITING    80

 

-iii-



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A    Revolver Note Exhibit B    Assignment and Acceptance Exhibit C   
Assignment Notice Exhibit D    Compliance Certificate Schedule 1.1(a)   
Approved Foreign Account Debtors Schedule 1.1(b)    Commitments of Lenders
Schedule 1.1(c)    Fiscal Periods of Borrower Schedule 7.3    Real Estate
Schedule 8.5    Deposit Accounts Schedule 8.6    Investment Accounts Schedule
8.7.1    Business Locations Schedule 9.1.4    Names and Capital Structure
Schedule 9.1.5    Former Names and Companies Schedule 9.1.12    Patents,
Trademarks, Copyrights and Licenses Schedule 9.1.15    Environmental Matters
Schedule 9.1.16    Restrictive Agreements Schedule 9.1.17    Litigation Schedule
9.1.19    Pension Plans Schedule 9.1.21    Labor Contracts Schedule 10.2.2   
Existing Liens Schedule 10.2.17    Existing Affiliate Transactions

 

-iv-



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is dated as of May 9, 2008,
among MERIX CORPORATION, an Oregon corporation (“Borrower”), the financial
institutions party to this Agreement from time to time as lenders (collectively,
“Lenders”), and BANK OF AMERICA, N.A., a national banking association, as agent
for the Lenders (in such capacity, “Agent”).

R E C I T A L S:

A. Borrower has requested that Lenders provide a credit facility to Borrower to
finance its business enterprise. Lenders are willing to provide the credit
facility on the terms and conditions set forth in this Agreement. The credit
facility is being provided for the purpose of refinancing a credit facility
provided pursuant to a Loan and Security Agreement dated as of September 28,
2005, between Borrower, certain Affiliates of Borrower, Wachovia Capital Finance
Corporation (Western), as Administrative Agent, and certain lenders party
thereto.

B. Merix Holding (Singapore) Pte Ltd, a company incorporated under the laws of
Singapore (“MHS”) and Bank of America, N.A. (“Bank of America”) intend to enter
into that certain Letter Agreement dated as of May 9, 2008 (as amended,
restated, supplemented or otherwise modified, the “Merix Singapore Facility
Agreement”), pursuant to which, among other things, Bank of America will agree
to make loans and otherwise extend credit to MHS.

C. Pursuant to the terms of the Merix Singapore Facility Agreement, it is a
material condition precedent to the agreement of Bank of America to make loans
and otherwise extend credit to MHS thereunder, that Borrower enter into this
Agreement.

D. Borrower, as an affiliate of MHS, will derive substantial and direct benefits
(which benefits are hereby acknowledged by Borrower) from the loans made and
credit extended to MHS under the Merix Singapore Facility Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, and in order to
(i) induce Lenders to make loans and otherwise extend credit hereunder, and
(ii) induce Singapore Branch to enter into the Merix Singapore Facility
Agreement and to make loans and otherwise extend credit to MHS thereunder, the
parties agree as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1. Definitions. As used herein, the following terms have the meanings set
forth below:

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.

Accounts Formula Amount: as at any time of determination, an amount equal to the
sum of (a) 85% of the Value of Eligible Accounts plus (b) the lesser of
(i) $12,000,000 or (ii) 85% of the Value of Eligible Foreign Accounts.

 

-1-



--------------------------------------------------------------------------------

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, Property, conduct, transaction, agreement or matter in
question, including all applicable statutory law, common law and equitable
principles, and all provisions of constitutions, treaties, statutes, rules,
regulations, orders and decrees of Governmental Authorities.

Applicable Margin: with respect to any Type of Loan or applicable fee, the
margins set forth below, as determined by Average Availability for the most
recently ended calendar quarter:

 

Level

   Average
Excess
Availability   
Base Rate
Loans     LIBOR
Revolver
Loans    
Merix
Singapore
Guaranty
Fee  

I

   ³$45,000,000    0.00 %   1.25 %   0.35 %

II

   ³$30,000,000

<$45,000,000

   0.00 %   1.50 %   0.60 %

III

   ³$15,000,000

<$30,000,000

   0.25 %   1.75 %   0.85 %

IV

   <$15,000,000    0.50 %   2.00 %   1.10 %

Until September 30, 2008, margins shall be determined as if Level I were
applicable. Thereafter, the Applicable Margins shall be calculated and
established once each calendar quarter and shall remain in effect until adjusted
thereafter after the end of such calendar quarter. Each adjustment of the
Applicable Margins shall be effective as of the first day of a calendar quarter
based on the Average Excess Availability for the immediately preceding calendar
quarter. In the event that at any time after the end of a calendar quarter the
Average Excess Availability for such calendar quarter used for the determination
of the Applicable Margins is determined to have been inaccurate, the Applicable
Margins for such prior calendar quarter shall be adjusted to the applicable
percentage based on such actual Average Excess Availability and either (a) the
additional interest for the applicable period payable to the Agent as a result
of such recalculation shall be promptly paid to Agent, or (b) the excess
interest for the applicable period payable to the Borrower as a result of such
recalculation shall be credited to the next interest payment of the Borrower.
The foregoing shall not be construed to limit the rights of Agent and Lenders
with respect to the amount of interest payable after a Default or Event of
Default whether based on such recalculated percentage or otherwise.

Appraisal: a written appraisal prepared by an MAI appraiser satisfactory to
Agent, subject to Agent’s customary independent appraisal requirements, prepared
in compliance with all applicable regulatory requirements, including, without
limitation, FIRREA, and upon which Agent and Lenders are permitted to rely.

 

-2-



--------------------------------------------------------------------------------

Appraisal Value: as to any Real Estate, the fair market value of such Real
Estate based on a marketing period of one year as reflected in the then
most-recent Appraisal of such Real Estate, as the same may have been adjusted by
Agent based upon its internal review of such Appraisal.

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit B.

Availability: the Borrowing Base minus the principal balance of all Revolver
Loans.

Availability Reserve: the sum (without duplication) of (a) the Rent and Charges
Reserve; (b) the LC Reserve; (c) the Bank Product Reserve; (d) the Dilution
Reserve; (e) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (f) the Merix Singapore
Availability Block; and (g) such additional reserves, in such amounts and with
respect to such matters, as Agent in good faith may elect to impose from time to
time.

Average Excess Availability: on any date of determination, an amount, as
calculated by Agent, equal to the average daily Excess Availability during the
immediately preceding calendar quarter; provided that, for purposes of such
calculation, Qualified Cash shall be included in the calculation of Average
Excess Availability based on such reporting thereof as Agent may from time to
time request for such purpose.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
Borrower or any Subsidiary by Bank of America or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by Borrower or any Subsidiary, other than Letters
of Credit.

Bank Product Debt: Debt and other obligations of Borrower or a Subsidiary
relating to Bank Products.

Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Bank Product Debt.

Bankruptcy Code: Title 11 of the United States Code.

 

-3-



--------------------------------------------------------------------------------

Base Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is a rate set by Bank of America based upon various
factors including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

Base Rate Loan: any Loan that bears interest based on the Base Rate.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to Borrower or any Subsidiary, without duplication,
its (a) Debt that (i) arises from the lending of money by any Person to Borrower
or any Subsidiary, (ii) is evidenced by notes, drafts, bonds, debentures, credit
documents or similar instruments, (iii) accrues interest or is a type upon which
interest charges are customarily paid (excluding trade payables owing in the
Ordinary Course of Business), or (iv) was issued or assumed as full or partial
payment for Property; (b) Capital Leases; (c) reimbursement obligations with
respect to letters of credit; and (d) guaranties of any Debt of the foregoing
types owing by another Person.

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the LC Reserve, minus
the Merix Singapore Availability Block; or (b) the sum of the Accounts Formula
Amount, plus the Fixed Assets Formula Amount, minus the Availability Reserve.

Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrower certifies calculation of the Borrowing Base.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina, California and Oregon, and if such day relates to a
LIBOR Loan, any such day on which dealings in Dollar deposits are conducted
between banks in the London interbank Eurodollar market.

Capital Expenditures: all liabilities incurred, expenditures made or payments
due (whether or not made) by Borrower or a Subsidiary for the acquisition of any
fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.

 

-4-



--------------------------------------------------------------------------------

Cash Collateralize: (a) with respect to any Obligations, the delivery of cash to
Agent, as security for the payment of such Obligations, in an amount equal to
(i) with respect to LC Obligations, 105% of the aggregate LC Obligations, and
(ii) with respect to any inchoate, contingent or other Obligations (including
Obligations arising under Bank Products), Agent’s good faith estimate of the
amount due or to become due, including all fees and other amounts relating to
such Obligations and (b) with respect to any Merix Singapore Obligations, the
delivery of cash to Bank of America, as security for the payment of such Merix
Singapore Obligations, in an amount equal to Bank of America’s good faith
estimate of the amount due or to become due, including all fees and other
amounts relating to such Merix Singapore Obligations. “Cash Collateralization”
has a correlative meaning.

Cash Dominion Trigger Period: the period (a) commencing on the day that an Event
of Default occurs, or Availability is less than $10,000,000 at any time; and
(b) continuing until the day that Availability has been greater than $20,000,000
for 60 consecutive days and on such date no Event of Default exists.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

Cash Management Services: any services provided from time to time by Bank of
America or any of its Affiliates to Borrower or any Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
of 1980 (42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

Change of Control: (a) with respect to Borrower, an event or series of events by
which, (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (as amended, the “Exchange Act”),
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable

 

-5-



--------------------------------------------------------------------------------

immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the equity securities of such Person
entitled to vote for members of the board of directors or equivalent governing
body of such Person on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); (ii) during any period of 12 consecutive months, a majority of
the members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (A) who were members of that board or
equivalent governing body on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and
(B) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (B) and clause (C), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or (iii) any individual(s) or entity(s)
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of such
Person, or control over the equity securities of such Person entitled to vote
for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such individual(s) or entity(s) or group has the right to acquire pursuant
to any option right) representing 35% or more of the combined voting power of
such securities; and (b) with respect to each direct and indirect Subsidiary of
Borrower listed on Schedule 9.1.4, an event or series of events by which
Borrower ceases to directly or indirectly own and control (directly or
indirectly) at least that percentage of voting Equity Interests in such
Subsidiary as Borrower owned (directly or indirectly) on the Closing Date (as
such percentage may be increased from time to time to the extent necessary to
issue additional director qualifying shares under Applicable Law).

Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

Commitment: for any Lender, its obligation to make Loans and to participate in
LC Obligations up to the maximum principal amount shown on Schedule 1.1(b), or
as hereafter determined pursuant to each Assignment and Acceptance to which it
is a party. “Commitments” means the aggregate amount of such commitments of all
Lenders.

 

-6-



--------------------------------------------------------------------------------

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrower terminates the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.

Compliance Certificate: a certificate, in the form of Exhibit D, by which
Borrower certifies and demonstrates with calculations in reasonable detail,
compliance with Section 10.3.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

Copyrights: as applied to any Person, all of the following now owned or
hereafter acquired by such Person, (a) all copyright rights in any work subject
to the copyright laws of the United States, any state thereof or any other
country or any political subdivision thereof, whether registered or unregistered
and whether published or unpublished, whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office or in any similar offices
in any other country.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: with respect to any Person, any liability, whether or not contingent,
(a) in respect of borrowed money (whether or not the recourse of the lender is
to the whole of the assets of such Person or only to a portion thereof) or
evidenced by bonds, notes, debentures or similar instruments; (b) representing
the balance deferred and unpaid of the purchase price of any property or
services (other than an account payable to a trade creditor (whether or not an
Affiliate) incurred in the ordinary course of business of such Person and
payable in accordance with customary trade practices); (c) all obligations as
lessee under leases which have been, or should be, in accordance with GAAP
recorded as Capital Leases; (d) representing Contingent Obligations; (e) all
obligations with respect to redeemable stock and redemption or repurchase
obligations under any Equity Interest or other equity securities issued by such
Person; (f) all reimbursement obligations and other liabilities of such Person
with respect to surety bonds (whether bid, performance or otherwise), letters of
credit, banker’s acceptances, drafts or similar documents or instruments issued
for such Person’s account; (g) all obligations, liabilities and indebtedness of
such Person (marked to market) arising under swap agreements, cap agreements and
collar agreements and other agreements or arrangements designed to protect such
person against fluctuations in interest rates or currency or commodity values;
(h) all obligations owed by such Person under license agreements relating to
Intellectual Property with respect to non-refundable, advance or

 

-7-



--------------------------------------------------------------------------------

minimum guarantee royalty payments; (i) indebtedness of any partnership or joint
venture in which such Person is a general partner or a joint venturer to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in such entity, except to the extent that the terms of such
indebtedness expressly provide that such Person is not liable therefor or such
Person has no liability therefor as a matter of Applicable Law, (j) the
principal and interest portions of all rental obligations of such Person under
any synthetic lease or similar off-balance sheet financing where such
transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP, and (k) in the case of
Borrower, the Obligations.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate or fee (including the LC
Fee) otherwise applicable thereto.

Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for Borrower, in
favor of Agent, for the benefit of Secured Parties, as security for the
Obligations.

Dilution Percent: the percent, as calculated by Agent for any period, equal to
(a) bad debt write-downs or write-offs, discounts, returns, promotions, credits,
credit memos and other dilutive items with respect to Accounts, divided by
(b) gross sales.

Dilution Reserve: a reserve established by Agent if the Dilution Percent exceeds
5% for any period, which reserve shall be in an amount equal to 1.0% of Eligible
Accounts for each whole percentage point (or portion thereof) that the Dilution
Percent exceeds 5%.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

Dollars: lawful money of the United States.

Dominion Account: a special account established by Borrower at Bank of America
or another bank acceptable to Agent, over which Agent shall have “control” (as
that term is used in the UCC), and at its election, shall have exclusive control
for withdrawal purposes during a Cash Dominion Trigger Period.

EBITDA: for any applicable period, determined on a consolidated basis for
Borrower and its Subsidiaries, net income, calculated before interest expense,
provision for income taxes, depreciation and amortization expense, non-cash
gains or losses arising from the sale of capital assets, gains arising from the
write-up of assets, and any extraordinary gains and other non-cash charges, and,
in the case of Borrower, up to $2,500,000 of legal expenses incurred in
connection with the securities litigation currently pending against Borrower in
the United States District Court for the District of Oregon in the aggregate for
all periods (in each case, to the extent included in determining net income).

Eligible Account: an Account owing to Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services and is
payable in Dollars; provided that no Account shall be an Eligible Account if
(a) it is unpaid for more than 60 days after the original due date, or more than
120 days after the original invoice date; (b) 50% or more of the Accounts owing
by the Account Debtor are not Eligible Accounts under the foregoing clause (a);
(c) when aggregated with other Accounts owing

 

-8-



--------------------------------------------------------------------------------

by the Account Debtor, it exceeds 15% of the aggregate Eligible Accounts
(including for purposes of such calculation Eligible Foreign Accounts owing by
such Account Debtor) (or such higher percentage as Agent may establish for the
Account Debtor from time to time); provided, however, that in the case of an
Account owing by Flextronix International Limited or its subsidiaries, it
exceeds 40% of the aggregate Eligible Accounts (including for purposes of such
calculation Eligible Foreign Accounts owing by subsidiaries of Flextronix
International Limited); (d) it does not conform with a representation contained
in Section 9.1.7; (e) it is owing by a creditor or supplier, or is otherwise
subject to a potential offset, counterclaim, dispute, deduction, discount,
recoupment, reserve, defense, chargeback, credit or allowance (but ineligibility
shall be limited to the amount thereof); (f) an Insolvency Proceeding has been
commenced by or against the Account Debtor; or the Account Debtor has failed,
has suspended or ceased doing business, is liquidating, dissolving or winding up
its affairs, or is not Solvent; (g) the Account Debtor is organized or has its
principal offices or assets outside the United States, Canada or the United
Kingdom; (h) it is owing by a Government Authority, unless the Account Debtor is
the United States or any department, agency or instrumentality thereof and the
Account has been assigned to Agent in compliance with the Assignment of Claims
Act; (i) it is not subject to a duly perfected, first priority Lien in favor of
Agent, or is subject to any other Lien (other than a Permitted Lien that (i) is
junior in priority to Agent’s Liens or subject to such Availability Reserves as
Agent may determine, and (ii) does not impair the ability of Agent to realize
fully on the Account); (j) the goods giving rise to it have not been deposited
with a carrier for shipment to the Account Debtor; (k) it is evidenced by
Chattel Paper or an Instrument of any kind, or has been reduced to judgment;
(l) its payment has been extended, the Account Debtor has made a partial
payment, or it arises from a sale on a cash-on-delivery basis; (m) it arises
from a sale to an Affiliate of Borrower, or from a sale on a bill-and-hold,
guaranteed sale, sale or return, sale on approval, consignment, or other
repurchase or return basis; (n) it represents a progress billing or retainage;
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof; (p) it arises from a retail sale to a
Person who is purchasing for personal, family or household purposes; (q) there
are facts, events or occurrences which would impair the validity, enforceability
or collectibility of such Accounts or reduce the amount payable or delay payment
thereunder; and (r) such Accounts are owed by Account Debtors not deemed
creditworthy at all times by Agent in good faith. In calculating delinquent
portions of Accounts under clauses (a) and (b), credit balances more than 60
days from the original due date will be excluded.

Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower (which approval by Borrower shall not be unreasonably withheld or
delayed, and shall be deemed given if no objection is made within five Business
Days after notice of the proposed assignment), that is organized under the laws
of the United States or any state or district thereof, has total assets in
excess of $5 billion, extends asset-based lending facilities in its ordinary
course of business and whose becoming an assignee would not constitute a
prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (c) during any Event of Default, any Person acceptable to Agent in its
discretion.

Eligible Equipment: Equipment owned by Borrower that is (a) located at one of
its manufacturing facilities in Forest Grove, Oregon, Wood Village, Oregon, and
San Jose, California, (b) subject to a duly perfected, first priority Lien in
favor of Agent, and not subject to any other Lien (except Permitted Liens that
are junior in priority to those of Agent and are subject to an intercreditor
agreement in form and substance satisfactory to Agent between the holder of such
Lien and Agent), and (c) in good order, repair, running and marketable condition
(ordinary wear and tear excepted).

Eligible Foreign Account: an Account owing by (a) an Account Debtor that is a
direct or indirect subsidiary of a Person listed on Schedule 1.1(a) or (b) an
Account Debtor that Agent, in its discretion, has approved in writing, (which
Account Debtor is (i) is organized or has its principal offices or assets
outside the United States, Canada or the United Kingdom and (ii) is a direct or
indirect subsidiary of a corporation organized under the laws of a State of the
United States with its principal offices and assets within the United States),
in each case that meets the definition of Eligible Account (other than clause
(g) of the definition of Eligible Account).

 

-9-



--------------------------------------------------------------------------------

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

Environmental Agreement: each agreement of Borrower with respect to any Real
Estate subject to a Mortgage, pursuant to which Borrower agrees to indemnify and
hold harmless Agent and Lenders from liability under any Environmental Laws.

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the failure by any Obligor or ERISA Affiliate to meet any funding
obligations with respect to any Pension Plan or Multiemployer Plan; (f) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Obligor or ERISA Affiliate.

Event of Default: as defined in Section 11.

 

-10-



--------------------------------------------------------------------------------

Excess Availability: on any date of determination, an amount, as calculated by
Agent, equal to the sum of (a) the amount of Availability plus the balance of
Qualified Cash; provided that, for purposes of such calculation, Qualified Cash
shall be included in the calculation of Excess Availability based on such
reporting thereof as Agent may from time to time request for such purpose.

Excluded Account: a Deposit Account or Investment Account used exclusively for
the purpose of making payroll, payroll tax, retirement or employee benefit
payments.

Excluded Property:

(a) any General Intangible or other rights arising under contracts, Instruments,
licenses, license agreements or other documents (A) if after giving effect to
the application of Sections 9-406 through 9-409 of the UCC, the creation of a
lien and security in such contract right or General Intangible would constitute
a material breach of the terms of such General Intangible or other rights
arising under contracts, Instruments, licenses, license agreements or other
documents, would constitute a violation of a restriction in favor of a third
party grant, unless and until any required consents shall have been obtained, or
give any other party the right to terminate its obligations thereunder or work a
material forfeiture of rights, or (B) if including such contract right or
General Intangible would violate any applicable law, rule, regulation or policy
of any Governmental Authority;

(b) Equipment owned by Borrower on the date hereof or hereafter acquired that is
subject to a Lien securing a Purchase Money Debt or Capital Lease permitted to
be incurred pursuant to Section 10.2.1 of this Agreement, for so long as the
contract or other agreement in which such Lien is granted (or the documentation
providing for such Purchase Money Debt or Capital Lease) validly prohibits the
creation of any other Lien on such Equipment;

(c) Applications filed in the United States Patent and Trademark Office to
register trademarks or service marks on the basis of Borrower’s intent to use
such trademarks or service marks unless and until the filing of a “Statement of
Use” or “Amendment to Allege Use” has been filed and accepted, whereupon such
applications shall be automatically subject to the Lien granted herein and
deemed included in the Collateral;

(d) any property to the extent that such grant of a security interest is
prohibited by any requirements of law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such requirement
of law or is prohibited by, or constitutes a breach of default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property, any applicable
shareholder or similar agreement, except to the extent that such requirement of
law in such contract, license, agreement, instrument or other document or
shareholder or similar agreement providing for such prohibition, breach, default
or termination or requiring such consent is ineffective under Applicable Law
(except that the Property subject to the Pledge Agreement shall not be Excluded
Property); and

(e) any direct proceeds, substitutions or replacements of any of the foregoing,
but only to the extent such proceeds, substitutions or replacements would
otherwise constitute Excluded Property.

Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in

 

-11-



--------------------------------------------------------------------------------

which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located; and (b) in the case of a Foreign
Lender, any withholding tax attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 5.9, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax.

Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of Agent in, or
the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of
any taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.

Fee Letter: the fee letter agreement between Agent and Borrower.

Financial Covenant Trigger Period: the period (a) commencing on any day that
Excess Availability is less than $20,000,000; and (b) continuing until the end
of the fiscal quarter during which Excess Availability has been greater than
$20,000,000 for the entirety thereof and on such date no Event of Default
exists.

FIRREA: the Financial Institutions Recovery, Reform and Enforcement Act of 1989.

Fiscal Month: each fiscal month of Borrower and its Subsidiaries for accounting
and tax purposes, ending on the date for the end of such fiscal month set forth
in Part 3 of Schedule 1.1(c).

Fiscal Quarter: each fiscal quarter of Borrower and its Subsidiaries for
accounting and tax purposes, ending on the date for the end of such fiscal
quarter set forth in Part 2 of Schedule 1.1(c).

Fiscal Year: the fiscal year of Borrower and its Subsidiaries for accounting and
tax purposes, ending on the last Saturday in May of each year as set forth in
Part 1 of Schedule 1.1(c).

Fixed Assets Formula Amount: at any date of determination, the lesser of (a) the
sum of $18,000,000 minus (i) the product of $600,000 times the number of
calendar quarters (March 31, June 30, September 30 and December 31) elapsed
since the Closing Date, such amount being calculated as of the end of each such
calendar quarter commencing June 30, 2008; or (b) the sum of (i) 65% of the
Appraisal Value of the land, buildings, structures, parking areas and
improvements owned by Borrower and located at 1521 Poplar Lane, Forest Grove,
Oregon, as more particularly described in Part 1 of Schedule 7.3, plus (ii) 20%
of the Appraisal Value of the Surplus Real Property, plus (iii) 85% of the Net
Orderly Liquidation Value of the Eligible Equipment.

 

-12-



--------------------------------------------------------------------------------

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrower and its Subsidiaries for the most recent four Fiscal Quarters, of
(a) EBITDA minus Capital Expenditures (except those financed with Borrowed Money
other than Revolver Loans), to (b) Fixed Charges.

Fixed Charges: for any applicable period, the sum of interest expense (other
than payment-in-kind), regularly scheduled principal payments made on Borrowed
Money (other than Revolver Loans), income taxes paid, cash costs paid under any
Hedge Agreement, and cash Distributions actually made.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: any Subsidiary that is organized under the laws of a
jurisdiction other than the laws of the United States, or any state or district
thereof.

Full Payment: (a) with respect to any Obligations, (i) the full and indefeasible
cash payment of those Obligations that are not LC Obligations, inchoate or
contingent, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding); (ii) if such
Obligations are LC Obligations or inchoate or contingent in nature, Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral); and
(iii) a release of all Claims of Obligors against Agent, Lenders and Issuing
Bank arising on or before the payment date and (b) with respect to any Merix
Singapore Obligations, (i) the full and indefeasible cash payment of those Merix
Singapore Obligations that are not inchoate or contingent, including any
interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding); (ii) if such Merix Singapore
Obligations are inchoate or contingent in nature, Cash Collateralization thereof
(or delivery of a standby letter of credit acceptable to Bank of America in its
discretion, in the amount of required Cash Collateral); and (iii) a release of
all Claims of the Merix Singapore Obligors against Bank of America arising on or
before the payment date. No Loans shall be deemed to have been paid in full
until all Commitments related to such Loans have expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses,
permits and exemptions of, registrations and filings with, and required reports
to, all Governmental Authorities.

Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.

Guarantors: Merix Asia, Inc., an Oregon corporation, Merix Nevada, Inc., an
Oregon corporation, and each other domestic Subsidiary that guarantees payment
or performance of any Obligations.

 

-13-



--------------------------------------------------------------------------------

Guaranty: (a) the Guaranty and Security Agreement dated as of the date hereof
made by the Subsidiaries a party thereto in favor of Lenders and Agent and
(b) each other guaranty agreement executed by a Guarantor in favor of Lenders
and Agent and Bank of America, as lender under the Merix Singapore Agreements.

Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.

Indemnified Taxes: Taxes other than Excluded Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Indenture: that certain Indenture dated as of May 16, 2006, between Borrower and
U.S. Bank National Association, a national banking association organized and
existing under the laws of the United States, as trustee, as the same may be
amended, modified or supplemented from time to time.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents (including Patents), copyrights
(including Copyrights), trademarks (including Trademarks), service marks, trade
names, trade secrets, confidential or proprietary information, customer lists,
know-how, software and databases; all embodiments or fixations thereof and all
related documentation, applications, registrations and franchises; all licenses
or other rights to use any of the foregoing; and all books and records relating
to the foregoing.

Intellectual Property Claim: any valid and material claim or assertion (whether
in writing, by suit or otherwise) that Borrower’s or any Subsidiary’s ownership,
use, marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.

Interest Period: as defined in Section 3.1.3.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in Borrower’s business
(but excluding Equipment).

Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.

Investment Account: a Commodity Account or Securities Account.

 

-14-



--------------------------------------------------------------------------------

Investment Account Control Agreements: the Investment Account control agreements
to be executed by each Commodity Intermediary or Securities Intermediary, as
applicable, maintaining an Investment Account for Borrower, in favor of Agent,
for the benefit of Secured Parties, as security for the Obligations.

IRS: the United States Internal Revenue Service.

Issuing Bank: Bank of America or an Affiliate of Bank of America.

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

LC Application: an application by Borrower to Issuing Bank for issuance of a
Letter of Credit, in form and substance satisfactory to Issuing Bank.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Sublimit, no Overadvance exists and, if no Revolver Loans are outstanding, the
LC Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance (exclusive of any
renewal provisions), in the case of standby Letters of Credit, (ii) no more than
120 days from issuance, in the case of documentary Letters of Credit, and
(iii) at least 20 Business Days prior to the Revolver Termination Date; (d) the
Letter of Credit and payments thereunder are denominated in Dollars; and (e) the
purpose and form of the proposed Letter of Credit is satisfactory to Agent and
Issuing Bank in their discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrower or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.

LC Fee: as defined in Section 3.2.2.

LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrower for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower to Issuing Bank, in form satisfactory to Agent and Issuing Bank.

LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to the Issuing Bank.

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to this Agreement and an Assignment and Acceptance.

 

-15-



--------------------------------------------------------------------------------

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower.

Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of Borrower.

Letter of Credit Sublimit: $4,000,000.

LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded upward, if necessary, to the nearest 1/32nd of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank of America’s London branch to major banks in the
London interbank Eurodollar market. If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.

Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

 

-16-



--------------------------------------------------------------------------------

Loan: a Revolver Loan.

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.7.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: an event or circumstance which, taken alone or in
conjunction with other events or circumstances, adversely affects in a material
manner (a) the financial condition, business, performance or operations of
Borrower and the Subsidiaries (taken as a whole); (b) the legality, validity or
enforceability of this Agreement or any of the other Principal Loan Documents;
(c) the validity, enforceability, perfection or priority of the Liens of Agent
upon the Collateral; (d) the Collateral or its value; (e) the ability of
Borrower to repay the Obligations or of Borrower to perform its obligations
under this Agreement or any of the other Principal Loan Documents as and when to
be performed; or (f) the ability of Agent or any Lender to enforce the
Obligations or realize upon the Collateral or otherwise with respect to the
rights and remedies of Agent and Lenders under this Agreement or any of the
other Principal Loan Documents.

Material Contract: any agreement or arrangement to which Borrower or any
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Obligor, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or Debt in an aggregate amount of
$2,000,000 or more.

Material Guarantor: a Guarantor that generates annual revenue in excess of
$250,000 or has assets with a fair market value in excess of $250,000.

Merix Singapore Availability Block: until Full Payment of the Merix Singapore
Obligations, $12,000,000, less the amount by which the maximum amount that may
be borrowed under the Merix Singapore Agreement has been permanently reduced.

Merix Singapore Agreement: Merix Singapore Facility Agreement.

Merix Singapore Borrower: MHS.

Merix Singapore Documents: the Merix Singapore Facility Documents.

Merix Singapore Facility Document: the Merix Singapore Facility Agreement; or
other document, instrument or agreement now or hereafter delivered by MHS or
other Person to Bank of America in connection with any transactions relating
thereto.

Merix Singapore Obligations: all obligations and liabilities of any kind owing
by Merix Singapore Borrower to Bank of America pursuant to the Merix Singapore
Facility Documents, whether now existing or hereafter arising, whether evidenced
by a note or other writing, whether allowed in any Insolvency Proceeding,
whether arising from an extension of credit, issuance of a letter of credit,
acceptance, loan, guaranty, indemnification or otherwise, and whether direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or
joint or several.

 

-17-



--------------------------------------------------------------------------------

Merix Singapore Obligor: Merix Singapore Borrower, Guarantor, or other Person
that is liable for payment of any Merix Singapore Obligations or that has
granted a Lien in favor of Bank of America on its assets to secure any Merix
Singapore Obligations.

Merix Singapore Usage: on any date of determination, the aggregate amount of
credit extended to Merix Singapore Borrower, whether loans, letters of credit or
acceptances, under the Merix Singapore Documents.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: each mortgage, deed of trust or deed to secure debt pursuant to which
Borrower grants to Agent, for the benefit of Secured Parties, Liens upon the
Real Estate owned by Borrower, and assigns to Agent, for the benefit of Secured
Parties, all of Borrower’s right, title and interest in, to and under all rents
and leases, as security for the Obligations.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by Borrower or a
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.

Net Orderly Liquidation Value: as to any Equipment, the net orderly liquidation
value of such Equipment expected to be realized at an orderly, negotiated sale
held within a 120 day period of time, net of all liquidation expenses, as
determined from the most recent appraisal of such Equipment performed by an
appraiser satisfactory to Agent, in form, scope and methodology acceptable to
Agent and upon which Agent and Lenders are permitted to rely.

Notes: each Revolver Note or other promissory note executed by Borrower to
evidence any Obligations.

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower to request
a Borrowing of Revolver Loans, in form satisfactory to Agent.

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower to request a conversion or continuation of any Loans as
LIBOR Loans, in form satisfactory to Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) guaranty obligations of Borrower under Section 13,
(e) obligations of Obligors under any indemnity for Claims, (f) Extraordinary
Expenses, (g) Bank Product Debt, and (h) other Debts, obligations and
liabilities of any kind owing by Obligors pursuant to the Loan Documents,
whether now existing or hereafter arising, whether evidenced by a note or other
writing, whether allowed in any Insolvency Proceeding, whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.

 

-18-



--------------------------------------------------------------------------------

Obligor: Borrower, a Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

Officer: the chairman of the board, president, chief executive officer, chief
financial officer, treasurer or assistant treasurer of the Borrower or, if the
context requires, a Guarantor.

Ordinary Course of Business: the ordinary course of business of Borrower or any
Subsidiary, consistent with past practices and undertaken in good faith.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

OSHA: the Occupational Safety and Health Act of 1970.

Other Agreement: each Note; LC Document; Related Real Estate Document; Fee
Letter; Lien Waiver; Borrowing Base Certificate, Compliance Certificate,
financial statement or report delivered hereunder; or other document, instrument
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto.

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Loan made when an Overadvance exists or is caused
by the funding thereof.

Participant: as defined in Section 14.2.

Patents: as applied to any Person, all of the following now owned or hereafter
acquired by such Person, (a) all letters patent of the United States or any
other country or any political subdivision thereof, all registrations and
recordings thereof, (b) all applications for letters patent of the United States
or the equivalent thereof in any similar offices in any other country, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office or the equivalent thereof in any similar offices in any
other country, and (c) all reissues, continuations, divisions, continuations,
renewals or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.

Patent Security Agreement: each patent collateral assignment agreement pursuant
to which an Obligor assigns to Agent, for the benefit of Secured Parties, such
Obligor’s interests in its Patents, as security for the Obligations, and each
notice of security interest pursuant to which an Obligor and Agent give notice
to the United States Patent and Trademark Office of the Lien on such Obligor’s
interests in its Patents contemplated by any Loan Documents.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

 

-19-



--------------------------------------------------------------------------------

Payment Item: each check, draft or other item of payment payable to Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

Permitted Asset Disposition: as long as all Net Proceeds are remitted to a
Dominion Account, an Asset Disposition that is (a) a sale or other disposition
of Inventory in the Ordinary Course of Business; (b) a sale or other disposition
of Equipment to a Foreign Subsidiary or any other Person that, in the aggregate
during any 12 month period, has a fair market or book value (whichever is more)
of $1,000,000 or less, but only if (i) no Default or Event of Default exists,
and (ii) to the extent that such Equipment so sold or otherwise disposed of has
been included in any appraisal of Equipment received by Agent, Agent shall have
received the Net Proceeds for application to the Obligations and the Fixed
Assets Formula Amount shall be adjusted to reflect such sale or other
disposition; (c) a disposition of Inventory that is obsolete, unmerchantable or
otherwise unsalable; (d) termination or assignment of a lease of real or
personal Property that is not necessary for the Ordinary Course of Business and
could not reasonably be expected to have a Material Adverse Effect, but only if
no Default or Event of Default exists; (e) a Surplus Real Property Disposition;
(f) the sale by Merix Manufacturing (Hong Kong) Ltd. of its factory and the
assignment or termination of the real property lease associated therewith, but
only if no Default or Event of Default exists; or (g) approved in writing by
Agent.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment or Inventory permitted hereunder; (f) arising under
the Loan Documents; or (g) in an aggregate amount of $5,000,000 or less at any
time.

Permitted Lien: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of Borrower and its
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $5,000,000 at any time outstanding and
its incurrence does not violate Section 10.2.2.

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

Pledge Agreement: the Pledge Agreement dated as of the date hereof by Borrower
and Merix Asia, Inc., an Oregon corporation, in favor of Agent for the benefit
of Secured Parties.

 

-20-



--------------------------------------------------------------------------------

Principal Loan Document: each Security Document; Note; LC Document; Fee Letter;
Lien Waiver; Borrowing Base Certificate; and Compliance Certificate delivered
hereunder.

Pro Rata: with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (b) at any other time, by dividing the amount
of such Lender’s Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
and diligently pursued; (c) appropriate reserves have been established in
accordance with GAAP; (d) non-payment could not reasonably be likely to have a
Material Adverse Effect, nor result in imminent forfeiture or sale of any assets
of the Obligor; (e) no Lien (other than a Permitted Lien) is imposed on assets
of the Obligor, unless bonded and stayed to the satisfaction of Agent; and
(f) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 90 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

Qualified Cash: cash or Cash Equivalents owned by Borrower, which funds are
(a) available for use by Borrower, without condition or restriction, (b) free
and clear of any Lien (except in favor of Agent), (c) subject to the first
priority perfected security interest of Agent, (d) held in a Securities Account
specified in Schedule 8.7 and in each case such account is subject to an
Investment Account Control Agreement in form and substance satisfactory to
Agent, and the securities intermediary party to such agreement is in compliance
with the terms thereof, and (e) for which Agent shall have received evidence, in
form and substance satisfactory to Agent, of the amount of such cash or Cash
Equivalents held in such investment account as of the applicable date of the
calculation of Excess Availability by Agent and the satisfaction of the other
conditions herein.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) Agent
shall have received not less than 10 Business Days prior written notice of the
intention to incur such Debt, which notice shall set forth in reasonable detail
the amount of such Debt, the schedule of repayments and maturity date with
respect thereto and such other information with respect thereto as Agent may

 

-21-



--------------------------------------------------------------------------------

reasonably request (b) Borrower shall have provided to Agent promptly upon
Agent’s request, true, correct and complete copies of all agreements, documents
and instruments evidencing or otherwise related to such Debt, (c) it is in an
aggregate principal amount that does not exceed the principal amount of the Debt
being extended, renewed or refinanced plus costs and fees (including reasonable
attorneys fees) in connection with such extension, renewal or refinancing,
(d) it is unsecured and is subordinated to the Obligations at least to the same
extent as the Debt being extended, renewed or refinanced; (e) it does not
include terms and conditions with respect to Borrower or any Subsidiary which
are more burdensome or restrictive in any material respect than those included
in the Debt so extended, refinanced, replaced or substituted for; (f) no
additional Person is obligated on such Debt; and (g) upon giving effect to it,
no Default or Event of Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of the obligations of Borrower under the Indenture.

Registered Intellectual Property: all registered trademarks and registered
copyrights, all applications for registration of trademarks and copyrights, and
all patents and applications for patents that are, in each case, owned by an
Obligor and that have been issued by (with respect to patents), registered with,
or filed with, the United States Patent and Trademark Office or the United
States Copyright Office.

Reimbursement Date: as defined in Section 2.2.2.

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory to Agent and
received by Agent for review at least 15 days prior to the effective date of the
Mortgage: (a) a mortgagee title policy (or binder therefor) covering Agent’s
interest under the Mortgage, in a form and amount and by an insurer acceptable
to Agent, which must be fully paid on such effective date; (b) such assignments
of leases, estoppel letters, attornment agreements, consents, waivers and
releases as Agent may require with respect to other Persons having an interest
in the Real Estate; (c) a current ATLA/ACSM survey of the Real Estate,
containing a metes-and-bounds property description, flood plain certification,
and such other content as required by Agent, and certified by a licensed
surveyor acceptable to Agent; (d) flood insurance in an amount, with
endorsements and by an insurer acceptable to Agent, if the Real Estate is within
a flood plain; (e) a current appraisal of the Real Estate, prepared by an
appraiser acceptable to Agent, and in form and substance satisfactory to
Required Lenders; (f) an environmental assessment, prepared by environmental
engineers acceptable to Agent, and accompanied by such reports, certificates,
studies or data as Agent may reasonably require, which shall all be in form and
substance satisfactory to Required Lenders; and (g) an Environmental Agreement
and such other documents, instruments or agreements as Agent may reasonably
require with respect to any environmental risks regarding the Real Estate.

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.

Report: as defined in Section 12.2.3.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

 

-22-



--------------------------------------------------------------------------------

Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Loans in excess of 50% of all
outstanding Loans.

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/32nd of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

Restricted Investment: any Investment by Borrower or a Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date;
(b) Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans,
investments and advances permitted under Section 10.2.6; and (d) the acquisition
of Equity Interests in Subsidiaries that exist on the Closing Date and are not
wholly-owned direct or indirect Subsidiaries of Borrower, provided that (i) no
Default or Event of Default exists or would result from such acquisition,
(ii) after giving effect to such acquisition, Availability is not less than
$20,000,000, and (iii) such acquisition occurs at least 12 months prior to the
maturity of the Debt issued pursuant to the Indenture, as it may be extended in
accordance with the provisions of this Agreement.

Restrictive Agreement: an agreement (other than a Loan Document) that materially
conditions or materially restricts the right of Borrower, any Subsidiary or
other Obligor to incur or repay Borrowed Money, to grant Liens on any assets, to
declare or make Distributions, to modify, extend or renew any agreement
evidencing Borrowed Money, or to repay any intercompany Debt.

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1(b), or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party. “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

Revolver Note: a promissory note to be executed by Borrower in favor of a
Lender, upon such Lender’s request, in the form of Exhibit A, which shall be in
the amount of such Lender’s Revolver Commitment and shall evidence the Revolver
Loans made by such Lender.

Revolver Termination Date: February 15, 2013.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by Borrower under a License.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

Secured Parties: Agent, Issuing Bank, Lenders, Bank of America, as lender under
the Merix Singapore Agreements, and providers of Bank Products.

Security Documents: the Guaranties, the Mortgages, the Pledge Agreement dated as
of the date hereof made by Borrower in favor of Agent for the benefit of Secured
Parties, the Patent Security Agreements, the Trademark Security Agreements, the
Investment Account Control Agreements, the Deposit Account Control Agreements,
and all other documents, instruments and agreements now or hereafter securing
(or given with the intent to secure) any Obligations.

 

-23-



--------------------------------------------------------------------------------

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of the Borrower or, if the context requires, an Obligor.

Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

Subordinated Debt: Debt incurred by Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Agent.

Subsidiary: any entity greater than 50% of whose voting securities or Equity
Interests is owned by Borrower (including indirect ownership by Borrower through
other entities in which Borrower directly or indirectly owns more than 50% of
the voting securities or Equity Interests).

Surplus Real Property: the land described in Part 2 of Schedule 7.3.

Surplus Real Property Disposition: the sale or other disposition by Borrower of
its right, title and interest in and to its fee simple interest in the Surplus
Real Property; provided that (a) Agent receives at least 10 Business Days prior
written notice of the sale or disposition, (b) on the date of sale or
disposition and after giving effect thereto, no Default or Event of Default
shall exist, (c) Agent shall have received the Net Proceeds in respect of the
sale of such portion of the Real Estate to be received by Borrower for
application to the Obligations, and (d) at all times following such sale or
disposition, the sum described in clause (a) of the definition of Fixed Assets
Formula Amount shall be reduced by $1,500,000, and the amount described in
clause (b)(ii) of such definition shall be reduced to zero; or, if less than all
the Surplus Real Property is sold or disposed of, the amount described in clause
(b)(ii) of such definition shall be reduced to 20% of the Appraisal Value of the
remaining Surplus Real Property owned by Borrower after such sale or
disposition.

Swingline Loan: any Borrowing of Base Rate Loans funded with Agent’s funds,
until such Borrowing is settled among Lenders pursuant to Section 4.1.3.

 

-24-



--------------------------------------------------------------------------------

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

Trademarks: as applied to any Person, all of the following now owned or
hereafter acquired by such Person, (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and pending applications in the United States Patent and Trademark
Office, any State of the United States or any similar offices in any other
country or any political subdivision thereof, and all extensions or renewals
thereof, (b) all goodwill associated therewith or symbolized thereby and (c) all
other assets, rights and interests that uniquely reflect or embody such
goodwill.

Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in Trademarks, as security for the Obligations, and
each notice of security interest pursuant to which an Obligor and Agent give
notice to the United States Patent and Trademark Office of the Lien on such
Obligor’s interests in its Trademarks contemplated by any Loan Documents.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.

UCC: the Uniform Commercial Code as in effect in the State of Oregon or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

United States: United States of America.

Upstream Payment: a Distribution by a Subsidiary of Borrower to Borrower, or a
Distribution by one Subsidiary to another Subsidiary.

Value: for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.

1.2. Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrower delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrower’s certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner satisfactory to Required Lenders to take
into account the effects of the change.

 

-25-



--------------------------------------------------------------------------------

1.3. Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of Oregon from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Commodity Account,” “Commodity
Intermediary,” “Deposit Account,” “Document,” “Equipment,” “General
Intangibles,” “Goods,” “Instrument,” “Investment Property,” “Letter-of-Credit
Right,” “Securities Account,” “Securities Intermediary” and “Supporting
Obligation.”

1.4. Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
Unless otherwise provided herein or in any other Loan Document, all references
to (a) laws or statutes include all related rules, regulations, interpretations,
amendments and successor provisions; (b) any document, instrument or agreement
include any amendments, waivers and other modifications, extensions or renewals
(to the extent permitted by the Loan Documents); (c) any section mean, unless
the context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include successors and assigns; (f) time of day mean time of day at Agent’s
notice address under Section 15.3.1; or (g) discretion of Agent, Issuing Bank or
any Lender mean the sole and absolute discretion of such Person. All
calculations of Value, fundings of Loans, issuances of Letters of Credit and
payments of Obligations shall be in Dollars and, unless the context otherwise
requires, all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time. Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP). Borrower shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, Issuing Bank or
any Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Whenever the phrase “to the best of Borrower’s
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.

SECTION 2. CREDIT FACILITIES

2.1. Revolver Commitment.

2.1.1. Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrower from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding at such time (including the
requested Loan) would exceed the Borrowing Base.

 

-26-



--------------------------------------------------------------------------------

2.1.2. Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, Borrower shall deliver a Revolver Note in favor of
such Lender, in form and substance satisfactory to Agent, which shall be in the
amount of such Lender’s Revolver Commitment and shall evidence the Revolver
Loans made by such Lender.

2.1.3. Use of Proceeds. The proceeds of Revolver Loans shall be used by Borrower
solely (a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; (d) for working capital and other lawful
corporate purposes of Borrower (including payment pursuant to Section 13 or
otherwise of the Merix Singapore Obligations if otherwise permitted under the
terms of this Agreement); and (e) subject to compliance with the provisions of
the Loan Documents, to make Capital Expenditures useful to the Borrower’s or a
Subsidiary’s business.

2.1.4. Voluntary Reduction or Termination of Revolver Commitments.

(a) The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least 10
Business Days prior written notice to Agent, Borrower may, at its option,
terminate the Revolver Commitments and this credit facility. Any notice of
termination given by Borrower shall be irrevocable. On the Revolver Termination
Date, Borrower shall make Full Payment of all Obligations.

(b) Borrower may permanently reduce the Revolver Commitments, on a Pro Rata
basis for each Lender, upon at least 10 Business Days prior written notice to
Agent, which notice shall specify the amount of the reduction and shall be
irrevocable once given. Each reduction shall be in a minimum amount of
$5,000,000, or an increment of $1,000,000 in excess thereof.

(c) Concurrently with any reduction in or termination of the Revolver
Commitments, for whatever reason (including an Event of Default), Borrower shall
pay to Agent, for the Pro Rata benefit of Lenders and as liquidated damages for
loss of bargain (and not as a penalty), an amount equal to (i) if the reduction
or termination occurs during the first Loan Year, 0.50% of the Revolver
Commitments being reduced or terminated; and (ii) if it occurs during the second
Loan Year, 0.25% of the Revolver Commitments being reduced or terminated. No
termination charge shall be payable if termination occurs on the Revolver
Termination Date or in connection with a refinancing of this credit facility by
Bank of America or any of its Affiliates.

2.1.5. Overadvances. If the aggregate Revolver Loans exceed the Borrowing Base
(“Overadvance”) or the aggregate Revolver Commitments at any time, the excess
amount shall be payable by Borrower on demand by Agent, but all such Revolver
Loans shall nevertheless constitute Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents. Unless its authority has been
revoked in writing by Required Lenders, Agent may require Lenders to honor
requests for Overadvance Loans and to forbear from requiring Borrower to cure an
Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by Agent to exceed 10% of the Borrowing Base; and (b) regardless of whether an
Event of Default exists, if Agent discovers an Overadvance not previously known
by it to exist, as long as from the date of such discovery the Overadvance
(i) is not increased by more than $5,000,000, and (ii) does not continue for
more than 30 consecutive days. In no event shall Overadvance Loans be required
that would cause the outstanding Revolver Loans and LC Obligations to exceed the
aggregate Revolver Commitments. Any funding of an Overadvance Loan or sufferance
of an Overadvance shall not constitute a waiver by Agent or Lenders of the Event
of Default caused thereby. In no event shall Borrower or other Obligor be deemed
a beneficiary of this Section nor authorized to enforce any of its terms.

 

-27-



--------------------------------------------------------------------------------

2.1.6. Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, and without regard to
the aggregate Commitments, to make Base Rate Loans (“Protective Advances”)
(a) up to an aggregate amount of $5,000,000 outstanding at any time, if Agent
deems such Loans necessary or desirable to preserve or protect Collateral, or to
enhance the collectibility or repayment of Obligations; or (b) to pay any other
amounts chargeable to Obligors under any Loan Documents, including costs, fees
and expenses. Each Lender shall participate in each Protective Advance on a Pro
Rata basis. Required Lenders may at any time revoke Agent’s authority to make
further Protective Advances by written notice to Agent. Absent such revocation,
Agent’s determination that funding of a Protective Advance is appropriate shall
be conclusive.

2.2. Letter of Credit Facility.

2.2.1. Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:

(a) Borrower acknowledges that Issuing Bank’s willingness to issue any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; and (ii) each LC Condition is satisfied. If Issuing Bank receives
written notice from a Lender at least five Business Days before issuance of a
Letter of Credit that any LC Condition has not been satisfied, Issuing Bank
shall have no obligation to issue the requested Letter of Credit (or any other)
until such notice is withdrawn in writing by that Lender or until Required
Lenders have waived such condition in accordance with this Agreement. Prior to
receipt of any such notice, Issuing Bank shall not be deemed to have knowledge
of any failure of LC Conditions.

(b) Letters of Credit may be requested by Borrower only (i) to support
obligations of such Borrower incurred in the Ordinary Course of Business; or
(ii) for other purposes as Agent and Lenders may approve from time to time in
writing. The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that delivery of a new LC
Application shall be required at the discretion of Issuing Bank.

(c) Borrower assumes all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or

 

-28-



--------------------------------------------------------------------------------

omission of a Governmental Authority. The rights and remedies of Issuing Bank
under the Loan Documents shall be cumulative. Issuing Bank shall be fully
subrogated to the rights and remedies of each beneficiary whose claims against
Borrower is discharged with proceeds of any Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys in fact selected with
reasonable care.

2.2.2. Reimbursement; Participations.

(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrower shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Loans from the Reimbursement Date until
payment by Borrower. The obligation of Borrower to reimburse Issuing Bank for
any payment made under a Letter of Credit shall be absolute, unconditional,
irrevocable, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that Borrower may have at any time against the
beneficiary. Whether or not Borrower submits a Notice of Borrowing, Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans in an amount
necessary to pay all amounts due Issuing Bank on any Reimbursement Date and each
Lender agrees to fund its Pro Rata share of such Borrowing whether or not the
Commitments have terminated, an Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied.

(b) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit. If Issuing Bank makes any payment under a
Letter of Credit and Borrower does not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.

(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information,

 

-29-



--------------------------------------------------------------------------------

representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectibility, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. Issuing
Bank shall not have any liability to any Lender if Issuing Bank refrains from
any action under any Letter of Credit or LC Documents until it receives written
instructions from Required Lenders.

2.2.3. Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Revolver Termination Date, then Borrower shall, at Issuing Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC Obligations. If
Borrower fails to provide Cash Collateral as required herein, Lenders may (and
shall upon direction of Agent) advance, as Revolver Loans, the amount of the
Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).

SECTION 3. INTEREST, FEES AND CHARGES

3.1. Interest.

3.1.1. Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Loans. Interest shall accrue from the date
the Loan is advanced or the Obligation is incurred or payable, until paid by
Borrower. If a Loan is repaid on the same day made, one day’s interest shall
accrue.

(b) During an Insolvency Proceeding with respect to Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Borrower acknowledges that the cost and expense to Agent
and Lenders due to an Event of Default are difficult to ascertain and that the
Default Rate is a fair and reasonable estimate to compensate Agent and Lenders
for this.

(c) Interest accrued on the Loans shall be due and payable in arrears, (i) on
the first day of each month and, for any LIBOR Loan, the last day of its
Interest Period; (ii) on any date of prepayment, with respect to the principal
amount of Loans being prepaid; and (iii) on the Commitment Termination Date.
Interest accrued on any other Obligations shall be due and payable as provided
in the Loan Documents and, if no payment date is specified, shall be due and
payable on demand. Notwithstanding the foregoing, interest accrued at the
Default Rate shall be due and payable on demand.

3.1.2. Application of LIBOR to Outstanding Loans.

 

-30-



--------------------------------------------------------------------------------

(a) Borrower may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.

(b) Whenever Borrower desires to convert or continue Loans as LIBOR Loans,
Borrower shall give Agent a Notice of Conversion/Continuation, no later than
11:00 a.m. Pacific time at least three Business Days before the requested
conversion or continuation date. Promptly after receiving any such notice, Agent
shall notify each Lender thereof. Each Notice of Conversion/Continuation shall
be irrevocable, and shall specify the amount of Loans to be converted or
continued, the conversion or continuation date (which shall be a Business Day),
and the duration of the Interest Period (which shall be deemed to be 30 days if
not specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrower shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.

3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrower shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, 90 or 180
days; provided, however, that:

(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond the Revolver Termination Date.

3.1.4. Interest Rate Not Ascertainable. If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrower
of such determination. Until Agent notifies Borrower that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.

3.2. Fees.

3.2.1. Unused Line Fee. Borrower shall pay to Agent, for the Pro Rata benefit of
Lenders, a fee equal to 0.25% per annum times the amount by which the Revolver
Commitments exceed the sum of the average daily balance of Revolver Loans, plus
the average daily stated amount of Letters of Credit plus the average daily
Merix Singapore Usage during any month. Such fee shall be payable in arrears, on
the first day of each month and on the Commitment Termination Date.

3.2.2. LC Facility Fees. Borrower shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee (the “LC Fee”) equal to the Applicable Margin in
effect for LIBOR Revolver Loans times the average daily stated amount of Letters
of Credit, which fee shall be payable monthly in arrears, on the first day of
each month; (b) to Agent, for its own account, a fronting fee equal to
0.125% per annum on

 

-31-



--------------------------------------------------------------------------------

the stated amount of each Letter of Credit, which fee shall be payable monthly
in arrears, on the first day of each month; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred. During an Event of
Default, the fee payable under clause (a) shall be increased by 2% per annum.

3.2.3. Merix Singapore Guaranty Fee. Borrower shall pay to Agent, for the Pro
Rata benefit of Lenders, a fee equal to the Applicable Margin times the average
daily Merix Singapore Usage. Such fee shall be payable in arrears, on the first
day of each month and on the Commitment Termination Date.

3.2.4. Closing Fee. Borrower shall pay to Agent, for the Pro Rata benefit of
Lenders, a closing fee described in the Fee Letter, which shall be paid
concurrently with the funding of the initial Loans hereunder.

3.2.5. Agent Fees. In consideration of Agent’s syndication of the Commitments
and service as Agent hereunder, Borrower shall pay to Agent, for its own
account, the fees described in the Fee Letter.

3.3. Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrower under Section 3.4, 3.5, 3.7, 3.9 or 5.8, submitted to Borrower by Agent
or the affected Lender, as applicable, shall be final, conclusive and binding
for all purposes, absent manifest error, and Borrower shall pay such amounts to
the appropriate party within 10 days following receipt of the certificate.

3.4. Reimbursement Obligations. Borrower shall reimburse Agent for all
Extraordinary Expenses. Borrower shall also reimburse Agent for all legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent’s personnel or a third party. All legal, accounting
and consulting fees shall be charged to Borrower by Agent’s professionals at
their full hourly rates, regardless of any reduced or alternative fee billing
arrangements that Agent, any Lender or any of their Affiliates may have with
such professionals with respect to this or any other transaction. If, for any
reason (including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a different Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and either (i) Borrower shall immediately pay to Agent,
for the Pro Rata benefit of Lenders, an amount equal to the difference between
the amount of fees that would have accrued using the proper margin and the
amount actually paid, or (ii) the excess fees for the applicable period payable
to Borrower as a result of the recalculation shall be credited to the payment of
fees next due. All amounts payable by Borrower under this Section shall be due
within five (5) Business Days after demand.

 

-32-



--------------------------------------------------------------------------------

3.5. Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrower shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans. Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted.

3.6. Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
and each Lender. Thereafter, the obligation of Lenders to make or maintain LIBOR
Loans shall be suspended until Agent (upon instruction by Required Lenders)
revokes such notice. Upon receipt of such notice, Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of a LIBOR
Loan or, failing that, will be deemed to have submitted a request for a Base
Rate Loan.

3.7. Increased Costs; Capital Adequacy.

3.7.1. Change in Law. If any Change in Law shall:

(a) impose modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in LIBOR) or Issuing Bank;

(b) subject any Lender or Issuing Bank to any Tax with respect to any Loan, Loan
Document, Letter of Credit or participation in LC Obligations, or change the
basis of taxation of payments to such Lender or Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 5.8 and the
imposition of, or any change in the rate of, or components applicable to the
determination of, any Excluded Tax payable by such Lender or Issuing Bank); or

(c) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting any Loan, Loan Document, Letter of
Credit or participation in LC Obligations;

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrower will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.

 

-33-



--------------------------------------------------------------------------------

3.7.2. Capital Adequacy. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then from time
to time Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.

3.7.3. Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrower shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender or
Issuing Bank notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.8. Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrower is required to pay additional
amounts with respect to a Lender under Section 5.8, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable in the
future, as applicable; and (b) in each case, would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. Borrower agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

3.9. Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, or (c) Borrower fails to repay a LIBOR Loan when required hereunder,
then Borrower shall pay to Agent its customary administrative charge and to each
Lender all losses and expenses that it sustains as a consequence thereof,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. Lenders shall not be required to purchase Dollar deposits in
the London interbank market or any other offshore Dollar market to fund any
LIBOR Loan, but the provisions hereof shall be deemed to apply as if each Lender
had purchased such deposits to fund its LIBOR Loans.

3.10. Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the

 

-34-



--------------------------------------------------------------------------------

maximum rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 4. LOAN ADMINISTRATION

4.1. Manner of Borrowing and Funding Revolver Loans.

4.1.1. Notice of Borrowing.

(a) Whenever Borrower desires funding of a Borrowing of Revolver Loans, Borrower
shall give Agent a Notice of Borrowing. Such notice must be received by Agent no
later than 11:00 a.m. Pacific time (i) on the Business Day of the requested
funding date, in the case of Base Rate Loans, and (ii) at least three Business
Days prior to the requested funding date, in the case of LIBOR Loans. Notices
received after 11:00 a.m. Pacific time shall be deemed received on the next
Business Day. Each Notice of Borrowing shall be irrevocable and shall specify
(A) the amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as Base Rate Loans or
LIBOR Loans, and (D) in the case of LIBOR Loans, the duration of the applicable
Interest Period (which shall be deemed to be 30 days if not specified).

(b) Unless payment is otherwise timely made by Borrower, the becoming due of any
Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Bank Product Debt)
shall be deemed to be a request for Base Rate Loans on the due date, in the
amount of such Obligations. The proceeds of such Revolver Loans shall be
disbursed as direct payment of the relevant Obligation. In addition, Agent may,
at its option, charge such Obligations against any operating, investment or
other account of Borrower maintained with Agent or any of its Affiliates.

(c) If Borrower establishes a controlled disbursement account with Agent or any
Affiliate of Agent, then the presentation for payment of any check or other item
of payment drawn on such account at a time when there are insufficient funds to
cover it shall be deemed to be a request for Base Rate Loans on the date of such
presentation, in the amount of the check and items presented for payment. The
proceeds of such Revolver Loans may be disbursed directly to the controlled
disbursement account or other appropriate account.

4.1.2. Fundings by Lenders. Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder. Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon Pacific Time on the
proposed funding date for Base Rate Loans or by 3:00 p.m. Pacific time at least
two Business Days before any proposed funding of LIBOR Loans. Each Lender shall
fund to Agent such Lender’s Pro Rata share of the Borrowing to the account
specified by Agent in immediately available funds not later than 2:00 p.m.
Pacific time on the requested funding date, unless Agent’s notice is received
after the times provided above, in which event Lender shall fund its Pro Rata
share by 11:00 a.m. Pacific time on the next Business Day. Subject to its
receipt of such amounts from Lenders, Agent shall disburse the proceeds of the
Revolver Loans as directed by Borrower. Unless Agent shall have received (in
sufficient time to act) written notice from a Lender that it does not intend to
fund its Pro Rata share of a Borrowing, Agent may assume that such Lender has
deposited or promptly will deposit its share with Agent, and Agent may disburse
a corresponding amount to Borrower. If a Lender’s share of any Borrowing is not
in fact received by Agent, then Borrower agrees to repay to Agent on demand the
amount of such share, together with interest thereon from the date disbursed
until repaid, at the rate applicable to such Borrowing.

 

-35-



--------------------------------------------------------------------------------

4.1.3. Swingline Loans; Settlement.

(a) Agent may, but shall not be obligated to, advance Swingline Loans to
Borrower, up to an aggregate outstanding amount of $5,000,000, unless the
funding is specifically required to be made by all Lenders hereunder. Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account. The obligation of
Borrower to repay Swingline Loans shall be evidenced by the records of Agent and
need not be evidenced by any promissory note.

(b) To facilitate administration of the Revolver Loans, Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by Borrower) that settlement among them with respect to Swingline Loans and
other Revolver Loans may take place periodically on a date determined from time
to time by Agent, which shall occur at least once each week. On each settlement
date, settlement shall be made with each Lender in accordance with the
Settlement Report delivered by Agent to Lenders. Between settlement dates, Agent
may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrower or any provision herein to the
contrary. Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied. If, due to an Insolvency Proceeding with respect to
Borrower or otherwise, any Swingline Loan may not be settled among Lenders
hereunder, then each Lender shall be deemed to have purchased from Agent a Pro
Rata participation in each unpaid Swingline Loan and shall transfer the amount
of such participation to Agent, in immediately available funds, within one
Business Day after Agent’s request therefor.

4.1.4. Notices. Borrower authorizes Agent and Lenders to extend, convert or
continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of Borrower based on telephonic or e-mailed instructions. Borrower shall
confirm each such request by prompt delivery to Agent of a Notice of Borrowing
or Notice of Conversion/Continuation, if applicable, but if it differs in any
material respect from the action taken by Agent or Lenders, the records of Agent
and Lenders shall govern. Neither Agent nor any Lender shall have any liability
for any loss suffered by Borrower as a result of Agent or any Lender acting upon
its understanding of telephonic or e-mailed instructions from a person believed
in good faith by Agent or any Lender to be a person authorized to give such
instructions on Borrower’s behalf.

4.2. Defaulting Lender. If a Lender fails to make any payment to Agent that is
required hereunder, Agent may (but shall not be required to), in its discretion,
retain payments that would otherwise be made to such defaulting Lender
hereunder, apply the payments to such Lender’s defaulted obligations or
readvance the funds to Borrower in accordance with this Agreement. The failure
of any Lender to fund a Loan or to make a payment in respect of a LC Obligation
shall not relieve any other Lender of its obligations hereunder, and no Lender
shall be responsible for default by another Lender. Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by Borrower) that, solely for purposes of determining a defaulting Lender’s
right to vote on matters relating to the Loan Documents and to share in
payments, fees and Collateral proceeds thereunder, a defaulting Lender shall not
be deemed to be a “Lender” until all its defaulted obligations have been cured.

4.3. Number and Amount of LIBOR Loans; Determination of Rate. For ease of
administration, all LIBOR Revolver Loans having the same length and beginning
date of their Interest

 

-36-



--------------------------------------------------------------------------------

Periods shall be aggregated together, and such Borrowings shall be allocated
among Lenders on a Pro Rata basis. No more than six Borrowings of LIBOR Loans
may be outstanding at any time, and each Borrowing of LIBOR Loans when made
shall be in a minimum amount of $2,000,000, or an increment of $500,000 in
excess thereof. Upon determining LIBOR for any Interest Period requested by
Borrower, Agent shall promptly notify Borrower thereof by telephone or
electronically and, if requested by Borrower, shall confirm any telephonic
notice in writing.

4.4. [Intentionally deleted.]

4.5. One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrower and (unless otherwise expressly
provided in any Loan Document) shall be secured by Agent’s Lien upon all
Collateral.

4.6. Effect of Termination. On the effective date of any termination of the
Commitments, all Obligations (other than contingent indemnification obligations)
shall be immediately due and payable, and any Lender may terminate its and its
Affiliates’ Bank Products (including, only with the consent of Agent, any Cash
Management Services). All undertakings of Borrower contained in the Loan
Documents shall survive any termination, and Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents until
Full Payment of the Obligations. Notwithstanding Full Payment of the
Obligations, Agent shall not be required to terminate its Liens in any
Collateral unless, with respect to any damages Agent may incur as a result of
the dishonor or return of Payment Items applied to Obligations, Agent receives
(a) a written agreement, executed by Borrower and any Person whose advances are
used in whole or in part to satisfy the Obligations, indemnifying Agent and
Lenders from any such damages; or (b) such Cash Collateral as Agent, in its
discretion, deems necessary to protect against any such damages. The provisions
of Sections 2.2, 3.4, 3.6, 3.7, 3.9, 5.5, 5.8, 12, 14.2 and this Section, and
the obligation of each Obligor and Lender with respect to each indemnity given
by it in any Loan Document, shall survive Full Payment of the Obligations and
any release relating to this credit facility.

SECTION 5. PAYMENTS

5.1. General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Indemnified Taxes or Other Taxes, and in immediately
available funds, not later than 1:00 p.m. Pacific time on the due date. Any
payment after such time shall be deemed made on the next Business Day. If any
payment under the Loan Documents shall be stated to be due on a day other than a
Business Day, the due date shall be extended to the next Business Day and such
extension of time shall be included in any computation of interest and fees. Any
payment of a LIBOR Loan prior to the end of its Interest Period shall be
accompanied by all amounts due under Section 3.9. Any prepayment of Loans shall
be applied first to Base Rate Loans and then to LIBOR Loans; provided, however,
that as long as no Event of Default exists, prepayments of LIBOR Loans may, at
the option of Borrower and Agent, be held by Agent as Cash Collateral and
applied to such Loans at the end of their Interest Periods.

5.2. Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. Notwithstanding anything herein to the contrary, if an Overadvance
exists, Borrower shall, on the sooner of Agent’s demand or the first Business
Day after Borrower has knowledge thereof, repay the outstanding Revolver Loans
in an amount sufficient to reduce the principal balance of Revolver Loans to the
Borrowing Base.

 

-37-



--------------------------------------------------------------------------------

5.3. Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrower as provided in
the Loan Documents or, if no payment date is specified, on demand. With respect
to any Obligation payable on demand under the Loan Documents, if Borrower has
authorized Agent to debit a Deposit Account at Agent and if on the due date of
the payment, there are sufficient immediately available funds in the Deposit
Account to pay any such Obligation in full, Agent shall debit such Deposit
Account for the amount of the Obligation so due, and Borrower shall not be in
Default for any failure of Agent to debit such Deposit Account.

5.4. Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrower is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.

5.5. Post-Default Allocation of Payments.

5.5.1. Allocation. Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:

(a) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;

(b) second, to all amounts owing to Agent on Swingline Loans;

(c) third, to all amounts owing to Issuing Bank on LC Obligations;

(d) fourth, to all Obligations constituting fees (excluding amounts relating to
Bank Products);

(e) fifth, to all Obligations constituting interest (excluding amounts relating
to Bank Products);

(f) sixth, to provide Cash Collateral for outstanding Letters of Credit;

(g) seventh, to all other Obligations, other than Bank Product Debt; and

(h) last, to Bank Product Debt.

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. The allocations set forth in this Section are
solely to determine the rights and priorities of Agent and Lenders as among
themselves, and may be changed by agreement among them without the consent of
any Obligor. This Section is not for the benefit of or enforceable by Borrower.

 

-38-



--------------------------------------------------------------------------------

5.5.2. Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

5.6. Application of Payments. The ledger balance in the main Dominion Account as
of the end of a Business Day shall be applied to the Obligations at the
beginning of the next Business Day, during any Cash Dominion Trigger Period. If,
as a result of such application, a credit balance exists, the balance shall not
accrue interest in favor of Borrower and shall be made available to Borrower as
long as no Default or Event of Default exists. Borrower irrevocably waives the
right to direct the application of any payments or Collateral proceeds, and
agrees that Agent shall have the continuing, exclusive right to apply and
reapply same against the Obligations, in such manner as Agent deems advisable,
notwithstanding any entry by Agent in its records.

5.7. Loan Account; Account Stated.

5.7.1. Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrower resulting from each Loan or issuance of a Letter of Credit from time
to time. Any failure of Agent to record anything in the Loan Account, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrower to pay any amount owing hereunder.

5.7.2. Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.8. Taxes.

5.8.1. Payments Free of Taxes. Any and all payments by any Obligor on account of
any Obligations shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if an
Obligor shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Agent, Lender or Issuing Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made; (b) the Obligor
shall make such deductions; and (c) Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law. Without limiting the foregoing, Borrower shall timely pay all Other Taxes
to the relevant Governmental Authorities.

5.8.2. Payment. Borrower shall indemnify, hold harmless and reimburse Agent,
Lenders and Issuing Bank, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by Agent, any Lender or Issuing Bank with respect to any
Obligations, Letters of Credit or Loan Documents, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender or Issuing Bank
(with a copy to Agent), or by Agent, shall be conclusive absent manifest error.
As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
Borrower, Borrower shall deliver to Agent a receipt issued by the Governmental
Authority evidencing such payment or other evidence of payment satisfactory to
Agent.

 

-39-



--------------------------------------------------------------------------------

5.9. Foreign Lenders.

5.9.1. Exemption. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which an
Obligor is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments under any Loan Document shall deliver to
Agent and Borrower, at the time or times prescribed by Applicable Law or
reasonably requested by Agent or Borrower, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by Agent or Borrower, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Agent or
Borrower as will enable Agent and Borrower to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

5.9.2. Documentation. Without limiting the generality of the foregoing, if
Borrower is resident for tax purposes in the United States, a Foreign Lender
shall deliver to Agent and Borrower (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon the request of
Agent or Borrower, but only if such Foreign Lender is legally entitled to do
so), (a) duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party; (b) duly
completed copies of IRS Form W-8ECI; (c) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (i) a certificate to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of any Obligor within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code, and (ii) duly completed copies of IRS Form
W-8BEN; or (d) any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax,
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit Borrower to determine the withholding or
deduction required to be made.

5.10. [Intentionally deleted.]

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrower hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied:

(a) Notes shall have been executed by Borrower and delivered to each Lender that
requests issuance of a Note. Each other Loan Document shall have been duly
executed and delivered to Agent by each of the signatories thereto, and each
Obligor shall be in compliance with all terms thereof.

(b) Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens.

(c) Agent shall have received the Related Real Estate Documents for the Real
Estate located at 1521 Poplar Lane, Forest Grove, Oregon, as more particularly
described in Schedule 7.3.

 

-40-



--------------------------------------------------------------------------------

(d) Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox, in form and substance, and with financial
institutions, satisfactory to Agent.

(e) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of Borrower certifying that, after
giving effect to the initial Loans and transactions hereunder, (i) Borrower is
Solvent; and (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 are true and correct.

(f) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Guarantor certifying that,
after giving effect to the initial Loans and transactions hereunder, (i) if such
Guarantor is a Material Guarantor, such Guarantor is Solvent; and (ii) the
representations and warranties set forth in Section 6 of the Guaranty and
Security Agreement dated as of the date hereof made by Guarantors in favor of
Lenders and Agent are true and correct.

(g) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents. Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.

(h) Agent shall have received a written opinion of Orrick Herrington & Sutcliffe
LLP, as well as any local counsel to Borrower, Guarantors or Agent, in form and
substance reasonably satisfactory to Agent.

(i) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification.

(j) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrower, all in compliance with the Loan
Documents.

(k) Agent shall have completed its business, financial and legal due diligence
of Obligors, including a roll-forward of its previous field examination, with
results satisfactory to Agent. No material adverse change in the financial
condition of any Obligor or in the quality, quantity or value of any Collateral
shall have occurred since December 31, 2007.

(l) Borrower shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.

(m) Agent shall have received a Borrowing Base Certificate prepared as of the
last day of the Fiscal Month most recently ended prior to the Closing Date. Upon
giving effect to the initial funding of Loans and issuance of Letters of Credit,
and the payment by Borrower of all fees and expenses incurred in connection
herewith as well as any payables stretched beyond their customary payment
practices, Excess Availability shall be at least $25,000,000.

 

-41-



--------------------------------------------------------------------------------

6.2. Conditions Precedent to All Credit Extensions.

6.2.1. Conditions. Agent, Issuing Bank and Lenders shall not be required to fund
any Loans, arrange for issuance of any Letters of Credit or grant any other
accommodation required under the terms of this Agreement to or for the benefit
of Borrower, unless the following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that expressly relate to an earlier date, which shall be true and
correct in all material respect as of such earlier date);

(c) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and

(d) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrower for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrower that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems reasonably appropriate in connection therewith, but only to the extent
such information, documents, instruments or agreements are within the control or
in the possession of or available to any Obligor.

6.2.2. Merix Singapore Payoff. Satisfaction of the condition set forth in
Section 6.2.1(a) shall not be required in connection with the funding by Agent
or Lenders of any Loans required under the terms of this Agreement to or for the
benefit of Borrower if (a) there is a Default or Event of Default described in
Section 11.1(e), and no other Default or Event of Default exists; (b) the
proceeds from the Loans are used solely for the purpose of making an
intercompany loan to Merix Singapore Borrower in compliance with
Section 10.2.6(f) hereof; and (c) the proceeds of such intercompany loan are
used by Merix Singapore Borrower, together with any other necessary funds of
Merix Singapore Borrower, to provide for the Full Payment of all Merix Singapore
Obligations or otherwise to cause such Default or Event of Default to be cured.

6.3. Limited Waiver of Conditions Precedent. If Agent, Issuing Bank or Lenders
fund any Loans, arrange for issuance of any Letters of Credit or grant any other
accommodation when any conditions precedent are not satisfied (regardless of
whether the lack of satisfaction was known or unknown at the time), it shall not
operate as a waiver of (a) the right of Agent, Issuing Bank and Lenders to
insist upon satisfaction of all conditions precedent with respect to any
subsequent funding, issuance or grant; nor (b) any Default or Event of Default
due to such failure of conditions or otherwise.

SECTION 7. COLLATERAL

7.1. Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, Borrower hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all Property of
Borrower (other than Excluded Property and subject to Section 7.7), including
all of the following Property, whether now owned or hereafter acquired, and
wherever located:

(a) all Accounts;

 

-42-



--------------------------------------------------------------------------------

(b) all Chattel Paper, including electronic chattel paper;

(c) all Commercial Tort Claims;

(d) all Deposit Accounts;

(e) all Documents;

(f) all General Intangibles, including Intellectual Property;

(g) all Goods, including Inventory, Equipment and fixtures;

(h) all Instruments;

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

Provided that notwithstanding anything contained in any other Loan Document to
the contrary, Borrower shall not be required to take any action intended to
cause Excluded Property to constitute Property, and none of the covenants
contained in this Section 7 or Section 8 shall be deemed to apply to any
property constituting Excluded Property to the extent such covenants would
constitute a violation of or restriction upon, any Excluded Property.

7.2. Lien on Deposit Accounts; Cash Collateral; Intellectual Property.

Until Full Payment of the Obligations, Borrower agrees that:

7.2.1. Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, Borrower hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all amounts credited to
any Deposit Account of Borrower, including any sums in any blocked or lockbox
accounts or in any accounts into which such sums are swept. During any Cash
Dominion Trigger Period, Borrower authorizes and directs each bank or other
depository to deliver to Agent, on a daily basis, all balances in each Deposit
Account maintained by Borrower with such depository for application to the
Obligations then outstanding, and Borrower irrevocably appoints Agent as
Borrower’s attorney-in-fact to collect such balances to the extent any such
delivery is not so made.

 

-43-



--------------------------------------------------------------------------------

7.2.2. Copyrights. Borrower shall, with respect to each Copyright owned by
Borrower:

(a) Employ the Copyright for each material work with such notice of copyright as
may be required by law to secure copyright protection;

(b) Not do any act or knowingly omit to do any act whereby any Copyright may
become invalidated and (i) not do any act, or knowingly omit to do any act,
whereby any material Copyright may become injected into the public domain;
(ii) promptly notify Agent in writing if it knows, or has reason to know, that
any Copyright could reasonably be expected to become injected into the public
domain or of any adverse determination or development (including the institution
of, or any such determination or development in, any proceeding in any court or
tribunal in the United States or any other country) regarding Borrower’s
ownership of any such Copyright or its validity; (iii) take all commercially
reasonable steps as it shall deem appropriate under the circumstances, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of each Copyright owned by Borrower, which
Borrower reasonably determines are necessary or desirable for the conduct of its
business, including filing of applications for renewal where necessary; and
(iv) promptly notify Agent in writing of any material infringement of any
Copyright of Borrower of which Borrower becomes aware (with respect to
Copyrights that Borrower reasonably determine is necessary or desirable for the
conduct of its business) and take such actions as it shall reasonably deem
appropriate under the circumstances to protect such Copyright, including, where
appropriate, the bringing of suit for infringement, seeking injunctive relief
and seeking to recover any and all damages for such infringement; and

(c) Except for licenses to third parties in the ordinary course of business, not
make any assignment or agreement in conflict with the security interest of Agent
in Collateral consisting of Copyrights.

7.2.3. Patents and Trademarks. Borrower shall, with respect to each Patent and
each Trademark owned by Borrower:

(a) (i) Continue to use each Trademark, which Borrower reasonably determine is
necessary or desirable for the conduct of its business, in order to maintain
such Trademark in full force free from any claim of abandonment for non use,
(ii) maintain as in the past the quality of products and services offered under
such Trademark, (iii) not adopt or use any mark which is confusingly similar or
a colorable imitation of such Trademark unless Agent (for the benefit of Secured
Parties) shall obtain a perfected security interest in such mark pursuant to
this Agreement, and (iv) not (and not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby any such Trademark may
become invalidated;

(b) Not do any act, or omit to do any act, whereby any Patent, which Borrower
reasonably determine is necessary or desirable for the conduct of its business,
may become abandoned or dedicated;

(c) Promptly notify Agent in writing if Borrower knows, or has reason to know,
that any application or registration relating to any Patent or Trademark may
become abandoned or dedicated, or of any adverse determination or development
(including, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office or any court or
tribunal in any country) regarding Borrower’s ownership of any such Patent or
Trademark or its right to register the same or to keep, maintain and use the
same;

 

-44-



--------------------------------------------------------------------------------

(d) Whenever Borrower, either by itself or through an agent, employee, licensee
or designee, shall file an application for the registration of any Patent or
Trademark with the United States Patent and Trademark Office or any similar
office or agency in any other country or any political subdivision thereof,
Borrower shall report such filing to Agent in writing within five Business Days
after the last day of the fiscal quarter in which such filing occurs. Except
with respect to any Trademarks constituting Excluded Property, upon request of
Agent, Borrower shall execute and deliver any and all agreements, instruments,
documents and papers as Agent may request to evidence Agent’s security interest
in any Patent or Trademark and the goodwill and General Intangibles of Borrower
relating thereto or represented thereby.

(e) Take all reasonable and necessary steps, including, in any proceeding before
the United States Patent and Trademark Office, or any similar office or agency
in any other country or any political subdivision thereof, to maintain and
pursue each application, to obtain the relevant registration and to maintain
each registration of the Patents and Trademarks, which Borrower reasonably
determine is necessary or desirable for the conduct of their business, including
filing of applications for renewal, affidavits of use and affidavits of
incontestability.

(f) Except for licenses to third parties in the ordinary course of business, not
make any assignment or agreement in conflict with the security interest of Agent
in Collateral consisting of Patents or Trademarks.

7.2.4. Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with Borrower, and shall have
no responsibility for any investment or loss. Borrower hereby grants to Agent,
for the benefit of Secured Parties, a security interest in all Cash Collateral
held from time to time and all proceeds thereof, as security for the
Obligations, whether such Cash Collateral is held in a Cash Collateral Account
or elsewhere. Agent may apply Cash Collateral to the payment of any Obligations,
in such order as Agent may elect, as they become due and payable. Each Cash
Collateral Account and all Cash Collateral shall be under the sole dominion and
control of Agent. Neither Borrower or any other Person claiming through or on
behalf of Borrower shall have any right to any Cash Collateral, until Full
Payment of all Obligations.

7.3. Real Estate Collateral.

Until Full Payment of the Obligations, Borrower agrees that:

7.3.1. Lien on Real Estate. The Obligations shall also be secured by a Mortgage
upon the Real Estate located at located at 1521 Poplar Lane, Forest Grove,
Oregon, as more particularly described in Schedule 7.3. The Mortgage shall be
duly recorded, at Borrower’s expense, in each office where such recording is
required to constitute a fully perfected Lien on the Real Estate covered
thereby. If Borrower or any Guarantor acquires Real Estate in fee hereafter with
a value in excess of $1,000,000, or if Borrower and Guarantors hold,
collectively, at any time, Real Estate in fee with a value in excess of
$2,000,000 that is not described in Schedule 7.3 and that is not the subject of
the Surplus Real Property Disposition, Borrower shall, within 30 days, cause to
be executed, delivered and recorded a Mortgage sufficient to create a first
priority Lien in favor of Agent on such Real Estate (subject to Permitted
Liens), and shall deliver all Related Real Estate Documents.

7.3.2. Collateral Assignment of Leases. To further secure the prompt payment and
performance of all Obligations, Borrower hereby transfers and assigns to Agent,
for the benefit of Secured Parties, all of Borrower’s right, title and interest
in, to and under all now or hereafter existing leases of Real Estate to which
Borrower is a party, whether as lessor or lessee, and all extensions,

 

-45-



--------------------------------------------------------------------------------

renewals, modifications and proceeds thereof; provided that nothing herein shall
require Borrower to execute and deliver any Mortgage on a leasehold interest of
Borrower and provided further that the assignment provided for in this Section
shall not extend to any lease of Real Estate to the extent such assignment would
constitute a breach of the terms of such lease.

7.4. Other Collateral.

Until Full Payment of the Obligations, Borrower agrees that:

7.4.1. Commercial Tort Claims. Borrower shall promptly notify Agent in writing
if Borrower has a Commercial Tort Claim (other than, as long as no Default or
Event of Default exists, a Commercial Tort Claim for less than $250,000) and,
upon Agent’s request, shall promptly take such actions as Agent deems
appropriate to confer upon Agent (for the benefit of Secured Parties) a duly
perfected, first priority Lien upon such claim.

7.4.2. Certain After-Acquired Collateral. Borrower shall promptly notify Agent
in writing if, after the Closing Date, Borrower or any Guarantor (a) obtains any
interest in any Collateral consisting of one or more Deposit Accounts (other
than Excluded Accounts) having an aggregate balance or value, together with all
Investment Accounts of Borrower and Guarantors (other than Excluded Accounts),
in excess of $150,000, or (b) obtains any interest in any Collateral consisting
of Chattel Paper, Documents, Instruments, Intellectual Property, Investment
Property or Letter-of-Credit Rights if the balance, face amount or value thereof
exceeds $250,000 in the aggregate and, in each case upon Agent’s request, shall
promptly take or cause such Guarantor to take such actions as Agent deems
appropriate to effect Agent’s duly perfected, first priority Lien upon such
Collateral, including obtaining any appropriate possession, control agreement or
Lien Waiver. If any Collateral is in the possession of a third party, at Agent’s
request, Borrower shall obtain an acknowledgment that such third party holds the
Collateral for the benefit of Agent.

7.5. No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrower relating to any Collateral.

7.6. Further Assurances. Promptly upon request, Borrower shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement. Borrower authorizes Agent to file any financing
statement that indicates the Collateral as “all assets” or “all personal
property” of Borrower, or words to similar effect, and ratifies any action taken
by Agent before the Closing Date to effect or perfect its Lien on any
Collateral. Borrower further authorizes Agent to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such other documents as may
be necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interest granted by Borrower, without the
signature of Borrower, and naming Borrower as debtor and Agent as secured party.

7.7. Foreign Subsidiary Stock. Notwithstanding Section 7.1, the Collateral shall
include only 65% of the voting Equity Interests of any Foreign Subsidiary.

 

-46-



--------------------------------------------------------------------------------

SECTION 8. COLLATERAL ADMINISTRATION

Until Full Payment of the Obligations, Borrower agrees that:

8.1. Borrowing Base Certificates. By the 20th day of each Fiscal Month (or if
the 20th day of such Fiscal Month is not a Business Day, the first Business Day
thereafter), Borrower shall deliver to Agent (and Agent shall promptly deliver
same to Lenders) a Borrowing Base Certificate prepared as of the close of
business of the previous Fiscal Month; provided, however, that during any Cash
Dominion Trigger Period, by 11:00 a.m. Pacific time on Tuesday of each week,
Borrower shall deliver to Agent (and Agent shall promptly deliver same to
Lenders) a Borrowing Base Certificate prepared as of the close of business on
Friday of the immediately preceding week, and at such other times as Agent may
request, in each case together with all schedules required pursuant to the terms
of such Borrowing Base Certificate duly completed (including a schedule of all
Accounts created, collections received and credit memos issued for the
immediately preceding period). All calculations of Availability in any Borrowing
Base Certificate shall originally be made by Borrower and certified by an
Officer, provided that Agent may from time to time review and adjust any such
calculation (a) to reflect its reasonable estimate of declines in value of any
Collateral, due to collections received in the Dominion Account or otherwise;
(b) to adjust advance rates to reflect changes in dilution, quality, mix and
other factors affecting Collateral; and (c) to the extent the calculation is not
made in accordance with this Agreement or does not accurately reflect the
Availability Reserve.

8.2. Access to Premises; Field Examinations. During a field audit examination
(a) Agent or its designee shall have complete access to all of Borrower’s
premises during normal business hours and after prior notice to Borrower, or at
any time and without notice to Borrower if an Event of Default exists, for the
purposes of inspecting, verifying and auditing the Collateral and all of
Borrower’s books and records, and (b) Borrower shall promptly furnish to Agent
such copies of such books and records or extracts therefrom as Agent may
reasonably request, and Agent or any Lender or Agent’s designee may use during
normal business hours such of Borrower’s personnel, equipment, supplies and
premises as may be reasonably necessary for the foregoing (provided, that,
Borrower may make such personnel, equipment, supplies and premises available to
Agent in such a manner so as to not to interfere in any material respect with
the operations of Borrower) and if an Event of Default exists for the collection
of Accounts and realization of other Collateral. Agent may conduct two field
examinations at Borrower’s expense with respect to Borrower in any 12 month
period, or such lesser number as Agent may otherwise agree; provided, however,
that (i) if the Availability shall at any time during the preceding 12 month
period be less than $10,000,000, Agent may conduct at least three such field
examinations at Borrower’s expense with respect to Borrower in such 12 month
period or (ii) at any time a Default or Event of Default exists, Agent may
conduct such additional field examinations at Borrower’s expense with respect to
Borrower in such 12 month period as Agent may require.

8.3. Administration of Accounts.

8.3.1. Records and Schedules of Accounts. Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request. Borrower shall also provide to Agent, on or before the 15th day of each
Fiscal Month, (a) an aged trial balance of all Accounts as of the end of the
preceding Fiscal Month in such detail as Agent may require, including such proof
of delivery, copies of invoices and invoice registers, copies of related
documents, repayment histories, status reports, credit memos, remittance
advices, deposit slips, bank statements and other information as Agent may
reasonably request and (b) an aged trial balance of all accounts payable as of
the end of the preceding Fiscal Month in such detail as Agent may require. If
Accounts in an aggregate face amount of $1,000,000 or more cease to be Eligible
Accounts, Borrower shall notify Agent of such occurrence promptly (and in any
event within three Business Days) after Borrower has knowledge thereof.

 

-47-



--------------------------------------------------------------------------------

8.3.2. Taxes. If an Account of Borrower includes a charge for any Indemnified
Taxes or Other Taxes, Agent is authorized, in its discretion, to pay the amount
thereof to the proper taxing authority for the account of such Borrower and to
charge Borrower therefor; provided, however, that neither Agent nor Lenders
shall be liable for any Taxes that may be due from Borrower or with respect to
any Collateral.

8.3.3. Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrower by mail, telephone or otherwise.
Borrower shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.

8.3.4. Maintenance of Dominion Account. Borrower shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Agent. Borrower
shall obtain an agreement (in form and substance satisfactory to Agent) from
each lockbox servicer and Dominion Account bank, establishing Agent’s control
over and Lien in the lockbox or Dominion Account, which may be exercised by
Agent during any Cash Dominion Trigger Period, requiring immediate deposit of
all remittances received in the lockbox to a Dominion Account, and waiving
offset rights of such servicer or bank, except for customary administrative
charges. If a Dominion Account is not maintained with Bank of America, Agent
may, during any Cash Dominion Trigger Period, require immediate transfer of all
funds in such account to a Dominion Account maintained with Bank of America.
Neither Agent nor Lenders assume any responsibility to Borrower for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any Payment Items accepted by any bank. Borrower may
withdraw funds from a Dominion Account without the prior consent of the Agent at
any time other than during a Cash Dominion Trigger Period.

8.3.5. Proceeds of Collateral. Borrower shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If Borrower or any Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.

8.4. Administration of Inventory.

8.4.1. Records of Inventory. Borrower shall keep accurate and complete records
of its Inventory, including costs and daily withdrawals and additions.

8.4.2. Returns of Inventory. Borrower shall not return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; and (b) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$1,000,000.

8.4.3. Use of Inventory. Borrower shall use, store and maintain all Inventory
with reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law, and shall make current rent
payments (within applicable grace periods provided for in leases) at all
locations where any Collateral is located.

8.5. Administration of Equipment.

8.5.1. Records and Schedules of Equipment. Borrower shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions

 

-48-



--------------------------------------------------------------------------------

thereof, and shall submit to Agent, on such periodic basis as Agent may request,
a current schedule thereof, in form satisfactory to Agent. Promptly upon
request, Borrower shall deliver to Agent evidence of their ownership or
interests in any Equipment.

8.5.2. Dispositions of Equipment. Borrower shall not sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.

8.5.3. Condition of Equipment. The Equipment is in good operating condition and
repair, and all necessary replacements and repairs have been made so that the
value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted. Borrower shall ensure that the Equipment is
mechanically and structurally sound, and capable of performing the functions for
which it was designed, in accordance with manufacturer specifications. Borrower
shall not permit any Equipment to become affixed to real Property unless any
landlord or mortgagee delivers a Lien Waiver. Borrower shall deliver such Lien
Waivers with respect to Eligible Equipment as Agent may request.

8.6. Administration of Deposit Accounts. As of the date hereof, Schedule 8.6
sets forth all Deposit Accounts maintained by Borrower, including all Dominion
Accounts. At all times while Borrower and/or Guarantors maintain one or more
Deposit Accounts (other than Excluded Accounts) with an aggregate balance,
together with the balance or value of all Investment Accounts (other than
Excluded Accounts) maintained by Borrower and Guarantors, in excess of $150,000,
Borrower shall take all actions, or cause any Guarantor to take all actions,
necessary to establish Agent’s control of each such Deposit Account (other than
Excluded Accounts). Borrower shall be the sole account holder of each Deposit
Account held by it and shall not allow any other Person (other than Agent) to
have control over a Deposit Account or any Property deposited therein. Borrower
shall promptly notify Agent of any opening or closing of a Deposit Account and,
with the consent of Agent, will amend Schedule 8.6 to reflect same.

8.7. Administration of Investment Accounts. As of the date hereof, Schedule 8.7
sets forth all Investment Accounts maintained by Borrower. At all times while
Borrower and or Guarantors maintain one or more Investment Accounts (other than
Excluded Accounts) with an aggregate balance or value, together with the balance
of all Deposit Accounts (other than Excluded Accounts) maintained by Borrower or
Guarantors, in excess of $150,000, Borrower shall take all actions, or such
cause any Guarantor to take such actions, necessary to establish Agent’s control
of each such Investment Account that is not an Excluded Account. Borrower shall
be the sole account holder of each Investment Account and shall not allow any
other Person (other than Agent) to have control over an Investment Account or
any Property deposited therein. Borrower shall promptly notify Agent of any
opening or closing of an Investment Account that is not an Excluded Account,
and, with the consent of Agent, will amend Schedule 8.7 to reflect same.

8.8. General Provisions.

8.8.1. Location of Collateral. All tangible items of Collateral, other than
Inventory in transit and Inventory being held by a third party on consignment,
shall at all times be kept by Borrower at the business locations set forth in
Schedule 8.8.1, except that Borrower may (a) make sales or other dispositions of
Collateral in accordance with Section 10.2.5; and (b) move Collateral to another
location in the United States, upon 30 Business Days prior written notice to
Agent.

 

-49-



--------------------------------------------------------------------------------

8.8.2. Insurance of Collateral; Condemnation Proceeds.

(a) Borrower shall maintain insurance with respect to the Collateral, covering
casualty, hazard, public liability, theft, malicious mischief, flood and other
causes of loss, in amounts, on policy forms, with deductibles, limits,
retentions and endorsements, and with insurers (with a Best Rating of at least
A-7, unless otherwise approved by Agent), in each case satisfactory to Agent.
All proceeds under each policy shall be payable to Agent. From time to time upon
request, Borrower shall deliver to Agent the originals or certified copies of
its insurance policies and updated flood plain searches. Unless Agent shall
agree otherwise, each policy shall be primary without right of contribution from
any other insurance that may be carried by Borrower or Agent, and include
satisfactory endorsements (i) showing Agent as sole loss payee or additional
insured, as appropriate; (ii) requiring 30 days prior written notice to Agent in
the event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Agent shall not be impaired or invalidated
by any act or neglect of Borrower or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. If Borrower fails to provide and pay for any insurance, Agent may, at
its option, but shall not be required to, procure the insurance and charge
Borrower therefor. Borrower agrees to deliver to Agent, promptly as rendered,
copies of all reports made to insurance companies. While no Event of Default
exists, Borrower may settle, adjust or compromise any insurance claim, as long
as the proceeds are delivered to Agent. If an Event of Default exists, only
Agent shall be authorized to settle, adjust and compromise such claims.

(b) Borrower acknowledges receipt from the Agent of this WARNING:

“UNLESS YOU PROVIDE US WITH EVIDENCE OF THE INSURANCE COVERAGE AS REQUIRED BY
OUR CREDIT AGREEMENT AND THIS AGREEMENT, WE MAY PURCHASE INSURANCE AT YOUR
EXPENSE TO PROTECT OUR INTEREST. THIS INSURANCE MAY, BUT NEED NOT, ALSO PROTECT
YOUR INTEREST. IF THE COLLATERAL BECOMES DAMAGED, THE COVERAGE WE PURCHASE MAY
NOT PAY ANY CLAIM YOU MAKE OR ANY CLAIM MADE AGAINST YOU. YOU MAY LATER CANCEL
THIS COVERAGE BY PROVIDING EVIDENCE THAT YOU HAVE OBTAINED PROPER COVERAGE
ELSEWHERE.

YOU ARE RESPONSIBLE FOR THE COST OF ANY INSURANCE PURCHASED BY US. THE COST OF
THIS INSURANCE MAY BE ADDED TO YOUR LOAN BALANCE. IF THE COST IS ADDED TO THE
LOAN BALANCE, THE INTEREST RATE ON THE UNDERLYING LOAN WILL APPLY TO THIS ADDED
AMOUNT. THE EFFECTIVE DATE OF COVERAGE MAY BE THE DATE YOUR PRIOR COVERAGE
LAPSED OR THE DATE YOU FAILED TO PROVIDE PROOF OF COVERAGE.

THE COVERAGE WE PURCHASE MAY BE CONSIDERABLY MORE EXPENSIVE THAN INSURANCE YOU
CAN OBTAIN ON YOUR OWN.”

(c) Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance) and any awards arising from condemnation of any Collateral shall
be paid to Agent. Any such proceeds or condemnation awards that relate to
Inventory shall be applied to payment of the Revolver Loans, and then to any
other Obligations outstanding. Subject to clause (d) below, any proceeds or
condemnation awards that relate to any Equipment or Real Estate shall be applied
first to Revolver Loans and then to other Obligations.

 

-50-



--------------------------------------------------------------------------------

(d) Borrower will keep any Real Estate described in Section 7.3 in first class
order, repair, operating condition and appearance, causing all necessary
repairs, renewals, replacements, additions and improvements to be promptly made,
and will not allow any of the Real Estate to be misused, abused or wasted or to
deteriorate, and will not, without the prior written consent of Agent,
(a) remove from such Real Estate any fixtures covered by a Security Document
except such as is replaced by Borrower by an article of equal suitability and
value, owned by Borrower, free and clear of any Lien except Permitted Liens, or
(b) make any structural alteration to such Real Estate or any other alteration
thereto which impairs the value thereof. If any act or occurrence of any kind or
nature (including any condemnation or any casualty for which insurance was not
obtained or obtainable) shall result in damage to or loss or destruction of such
Real Estate, Borrower shall give prompt notice thereof to Agent and Borrower
shall promptly secure the Real Estate as necessary and commence and continue
diligently to completion, regardless of the amount of insurance proceeds or
condemnation awards available, repair or replacement of the Real Estate such
that as nearly as possible the repaired or replaced Real Estate is of at least
equal value and substantially the same character as prior to such loss, damage
or destruction. If any Equipment or Real Estate is lost, physically damaged or
destroyed, upon written request of Borrower within 30 days after Agent’s receipt
of any insurance proceeds or condemnation proceeds: (1) if the amount of the
insurance proceeds or condemnation award received by Agent pursuant to paragraph
(c) above is equal to or less than $500,000 and if no Default or Event of
Default shall have occurred and be continuing, Agent shall release such
insurance proceeds or condemnation award then in the possession or control of
Agent at the time of the request; (2) if the amount of the insurance proceeds or
condemnation award is greater than $500,000 and if and so long as no Default or
Event of Default exists, Borrower may use such proceeds or awards to repair or
replace such Equipment or Real Estate (and until so used, the proceeds shall be
held by Agent as Cash Collateral) so long as (i) such repair or replacement is
promptly undertaken and concluded, in accordance with plans reasonably
satisfactory to Agent; (ii) the repaired or replaced Real Estate to which the
proceeds or award are applied are of at least equal value and substantially the
same character as prior to such loss, damage or destruction, (iii) the repaired
or replaced Equipment or Real Estate is free of Liens, other than Permitted
Liens that are not Purchase Money Liens; (iv) Borrower complies with
disbursement procedures for such repair or replacement as Agent may reasonably
require; and (v) the aggregate amount of such proceeds or awards from any single
casualty or condemnation does not exceed $2,000,000. Notwithstanding the
foregoing, Borrower shall have no obligation to repair or replace such Equipment
or Real Estate if such proceeds exceed $2,000,000 and Agent elects not to apply
them to such repair or replacement.

8.8.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrower. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrower’s sole risk.

8.8.4. Defense of Title to Collateral. Borrower shall at all times defend its
title to Collateral and Agent’s Liens therein against all Persons, claims and
demands whatsoever, except Permitted Liens.

8.9. Power of Attorney. Borrower hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Borrower’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Agent,
or Agent’s designee, may, without notice and in either its or Borrower’s name,
but at the cost and expense of Borrower:

(a) Endorse Borrower’s name on any Payment Item or other proceeds of Collateral
(including proceeds of insurance) that come into Agent’s possession or control;
and

 

-51-



--------------------------------------------------------------------------------

(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts, by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) take control, in any manner, of any proceeds of Collateral; (v) prepare,
file and sign Borrower’s name to a proof of claim or other document in a
bankruptcy of an Account Debtor, or to any notice, assignment or satisfaction of
Lien or similar document; (vi) receive, open and dispose of mail addressed to
Borrower, and notify postal authorities to change the address for delivery
thereof to such address as Agent may designate; (vii) endorse any Chattel Paper,
Document, Instrument, invoice, freight bill, bill of lading, or similar document
or agreement relating to any Accounts, Inventory or other Collateral; (viii) use
Borrower’s stationery and sign its name to verifications of Accounts and notices
to Account Debtors; (ix) use the information recorded on or contained in any
data processing equipment and computer hardware and software relating to any
Collateral; (x) make and adjust claims under policies of insurance; (xi) take
any action as may be necessary or appropriate to obtain payment under any letter
of credit or banker’s acceptance for which Borrower is a beneficiary; and
(xii) take all other actions as Agent deems appropriate to fulfill Borrower’s
obligations under the Loan Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, and in order to induce Bank of America to enter into the
Merix Singapore Agreements and to make loans and otherwise extend credit to the
Merix Singapore Borrower thereunder, Borrower represents and warrants that:

9.1.1. Organization and Qualification. Borrower and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Borrower and each Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.

9.1.2. Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law (except
to the extent such violation or default could not reasonably be expected to have
a Material Adverse Effect) or Material Contract that does not constitute
Excluded Property; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor.

9.1.3. Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

9.1.4. Capital Structure. As of the Closing Date, Schedule 9.1.4 shows, for
Borrower and each Subsidiary, its name, its jurisdiction of organization, its
authorized and issued Equity Interests, the holders of its Equity Interests (but
only with respect to each Subsidiary), and all agreements binding

 

-52-



--------------------------------------------------------------------------------

on such holders with respect to their Equity Interests (but only with respect to
each Subsidiary). Borrower has good title to its Equity Interests in its
Subsidiaries, subject only to Agent’s Lien, and all such Equity Interests are
duly issued, fully paid and non-assessable. As of the Closing Date, there are no
outstanding options to purchase, warrants, subscription rights, agreements to
issue or sell, convertible interests, phantom rights or powers of attorney
relating to any Equity Interests of Borrower or any Subsidiary.

9.1.5. Corporate Names; Locations. During the three months preceding the Closing
Date, except as shown on Schedule 9.1.5, none of Borrower or any Subsidiary has
been known as or used any corporate, fictitious or trade names, has been the
surviving corporation of a merger or combination, or has acquired any
substantial part of the assets of any Person. The chief executive offices and
other places of business of Borrower and its Subsidiaries are shown on
Schedule 8.8.1.

9.1.6. Title to Properties; Priority of Liens. Borrower and each Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens. Borrower and each Subsidiary has paid
and discharged prior to delinquency all lawful claims that, if unpaid, could
become a Lien on its Properties, other than Permitted Liens. All Liens of Agent
in the Collateral are duly perfected, first priority Liens, subject only to
Permitted Liens that are expressly allowed to have priority over Agent’s Liens.

9.1.7. Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrower with respect
thereto. Borrower warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:

(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;

(d) it is not subject to any offset, deduction, defense, dispute, counterclaim
or other adverse condition except as arising in the Ordinary Course of Business
and reported on an applicable Borrowing Base Certificate;

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business and reported on an
applicable Borrowing Base Certificate; and

(g) to the best actual knowledge of each Senior Officer of Borrower, without
inquiry, (i) there are no facts or circumstances that are reasonably likely to
impair the enforceability or collectibility of such Account; (ii) the Account
Debtor had the capacity to contract when the Account

 

-53-



--------------------------------------------------------------------------------

arose, continues to meet the applicable Borrower’s customary credit standards,
is Solvent, is not contemplating or subject to an Insolvency Proceeding, and has
not failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions threatened or pending against any Account Debtor that
could reasonably be expected to have a material adverse effect on the Account
Debtor’s financial condition.

9.1.8. Financial Statements. The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholder’s equity, of
Borrower and its Subsidiaries that have been and are hereafter delivered to
Agent and Lenders, are prepared in accordance with GAAP (except as to any
monthly financial statement, to the extent such statement is subject to normal
year-end adjustments and does not include any notes), and fairly present the
financial positions and results of operations of Borrower and its Subsidiaries
at the dates and for the periods indicated. All projections delivered from time
to time to Agent and Lenders have been prepared in good faith, based on
assumptions believed by Borrower to be reasonable in light of the circumstances
at such time. Since December 1, 2007, there has been no act, condition or event
of Borrower or any Subsidiary that could reasonably be expected to have a
Material Adverse Effect. Borrower and each Material Guarantor is Solvent.

9.1.9. Surety Obligations. Neither Borrower nor any Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.

9.1.10. Taxes. Borrower and each Subsidiary has filed all federal, state and
local tax returns and other reports that it is required by law to file, and has
paid, or made provision for the payment of, all Taxes required to be paid by it,
or upon its income or its Properties that are due and payable, except to the
extent being Properly Contested. The provision for Taxes on the books of
Borrower and each Subsidiary is adequate for all years not closed by applicable
statutes, and for its current Fiscal Year.

9.1.11. Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.

9.1.12. Intellectual Property. Borrower and each Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others. There is no pending or, to
Borrower’s knowledge, threatened Intellectual Property Claim with respect to
Borrower, any Subsidiary or any of their Property (including any Intellectual
Property) except a pending or threatened Intellectual Property Claim which could
not reasonably be expected to have a Material Adverse Effect. Except as
disclosed on Schedule 9.1.12, no Borrower or Subsidiary pays or owes any Royalty
or other compensation to any Person with respect to any Intellectual Property.
As of the Closing, all registered domestic Intellectual Property (and
applications therefor) owned, used or licensed by, or otherwise subject to any
interests of, Borrower or any Subsidiary is shown on Schedule 9.1.12.

9.1.13. Governmental Approvals. Borrower and each Subsidiary has, is in
compliance with, and is in good standing with respect to, all material
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties. All necessary import, export or other licenses, permits
or certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrower and its Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where nonprocurement or noncompliance could
not reasonably be expected to have a Material Adverse Effect.

9.1.14. Compliance with Laws. Borrower and each Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law,

 

-54-



--------------------------------------------------------------------------------

except where noncompliance could not reasonably be expected to have a Material
Adverse Effect. There have been no citations, notices or orders of noncompliance
issued to Borrower or any Subsidiary under any Applicable Law (except for
citations, notices or orders which could not reasonably be expected to have a
Material Adverse Effect); and no Inventory has been produced in violation of the
FLSA.

9.1.15. Compliance with Environmental Laws. Except as disclosed on
Schedule 9.1.15, neither Borrower’s or any Subsidiary’s past or present
operations, Real Estate or other Properties are subject to any known federal,
state or local investigation to determine whether any remedial action is needed
to address any environmental pollution, hazardous material or environmental
clean-up which has or could reasonably be expected to have a Material Adverse
Effect. Neither Borrower or any Subsidiary has received any Environmental
Notice, except where such Environmental Notice could not reasonably be expect to
have a Material Adverse Effect. Neither Borrower or nor any Subsidiary has any
contingent liability with respect to any Environmental Release, environmental
pollution or hazardous material on any Real Estate now or previously owned,
leased or operated by it, except where such contingent liability, environmental
pollution or hazardous material could not reasonably be expected to have a
Material Adverse Effect. The representations and warranties contained in the
Environmental Agreement are true and correct in all material respects on the
Closing Date.

9.1.16. Burdensome Contracts. Neither Borrower or any Subsidiary is a party or
subject to any contract, agreement or charter restriction that could reasonably
be expected to have a Material Adverse Effect. Neither Borrower nor any
Subsidiary is party or subject to any Restrictive Agreement, except as shown on
Schedule 9.1.16 and except for Restrictive Agreements relating to Excluded
Property, none of which prohibit the execution or delivery of any Loan Documents
by an Obligor nor the performance by an Obligor of any obligations thereunder.

9.1.17. Litigation. Except as shown on Schedule 9.1.17, there are no proceedings
or investigations pending or, to Borrower’s knowledge, threatened against
Borrower or any Subsidiary, or any of their businesses, operations, Properties,
prospects or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect. Neither Borrower nor any Subsidiary is in default with respect
to any order, injunction or judgment of any Governmental Authority, except where
such default could not reasonably be expected to have a Material Adverse Effect.

9.1.18. No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a material default, under
any Material Contract or in the payment of any Borrowed Money. There is no valid
basis upon which any party (other than Borrower or a Subsidiary) could terminate
a Material Contract prior to its scheduled termination date.

9.1.19. ERISA. Except as disclosed on Schedule 9.1.19:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification. Each Obligor and ERISA Affiliate has made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

-55-



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of Borrower, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

(d) With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; and (iii) it has been registered as required and has been maintained
in good standing with applicable regulatory authorities.

9.1.20. Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between Borrower or any
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of Borrower
and its Subsidiaries as a whole, except for such terminations, limitations or
modifications that could not reasonably be expected to have a Material Adverse
Effect . There exists no condition or circumstance that could reasonably be
expected to impair the ability of Borrower or any Subsidiary to conduct its
business at any time hereafter in substantially the same manner as conducted on
the Closing Date, except for such conditions and circumstances as could not
reasonably be expected to have a Material Adverse Effect.

9.1.21. Labor Relations. As of the Closing Date, except as described on
Schedule 9.1.21, neither Borrower or any Subsidiary is party to or bound by any
collective bargaining agreement, management agreement or consulting agreement.
There are no material grievances, disputes or controversies with any union or
other organization of Borrower’s or any Subsidiary’s employees, or, to
Borrower’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining.

9.1.22. Payable Practices. Neither Borrower nor any Subsidiary has made any
material change in its historical accounts payable practices from those in
effect on the Closing Date, other than in the ordinary course of business.

9.1.23. Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

9.1.24. Margin Stock. Neither Borrower nor any Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No Loan
proceeds or Letters of Credit will be used by Borrower to purchase or carry, or
to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors.

 

-56-



--------------------------------------------------------------------------------

9.2. Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1. Affirmative Covenants. Until Full Payment of the Obligations, Borrower
shall, and shall cause each Subsidiary to:

10.1.1. Inspections; Appraisals.

(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of Borrower or any Subsidiary, inspect, audit and make
extracts from Borrower’s or any Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants Borrower’s
or any Subsidiary’s business, financial condition, assets, prospects and results
of operations. Lenders may participate in any such visit or inspection, at their
own expense. Neither Agent nor any Lender shall have any duty to Borrower to
make any inspection, nor to share any results of any inspection, appraisal or
report with Borrower. Borrower acknowledges that all inspections, appraisals and
reports are prepared by Agent and Lenders for their purposes, and Borrower shall
not be entitled to rely upon them.

(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Agent deems appropriate at the intervals permitted
under Section 8.2; and (ii) during a Cash Dominion Trigger Period, appraisals of
Equipment and Real Estate up to one time per Loan Year; provided, however, that
if an examination or appraisal is initiated after the occurrence and during the
continuance of a Default or Event of Default, all charges, costs and expenses
therefor shall be reimbursed by Borrower without regard to such limits. Subject
to and without limiting the foregoing, Borrower specifically agree to pay
Agent’s then standard charges for each day that an employee of Agent or its
Affiliates is engaged in any examination activities, and shall pay the standard
charges of Agent’s internal appraisal group. This Section shall not be construed
to limit Agent’s right to conduct examinations or to obtain appraisals at any
time in its discretion, nor to use third parties for such purposes.

10.1.2. Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made reflecting all financial transactions; and furnish to Agent and Lenders:

(a) Within 90 days after the close of each Fiscal Year, balance sheets as of the
end of such Fiscal Year and the related statements of income, cash flow and
shareholders’ equity for such Fiscal Year, on consolidated and consolidating
bases for Borrower and its Subsidiaries, which consolidated statements shall be
audited and certified (without qualification as to scope, “going concern” or
similar items) by a firm of independent certified public accountants of
recognized standing selected by Borrower and acceptable to Agent, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information acceptable to Agent;

 

-57-



--------------------------------------------------------------------------------

(b) Within 30 days after the end of each Fiscal Month and within 45 days after
the end of each Fiscal Quarter, unaudited balance sheets as of the end of such
Fiscal Month or Fiscal Quarter, and the related statements of income and cash
flow for such Fiscal Month or Fiscal Quarter and for the portion of the Fiscal
Year then elapsed, on consolidated and consolidating bases for Borrower and its
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by the chief financial officer of Borrower
as prepared in accordance with GAAP and fairly presenting the financial position
and results of operations for such month and period, subject to normal year end
adjustments and the absence of footnotes;

(c) concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower;

(d) within 45 days after the end of each Fiscal Quarter, a report of all
Permitted Asset Dispositions described in clause (b) of the definition thereof;

(e) upon the request of Agent, copies of all management letters and other
material reports submitted to Borrower by their accountants in connection with
such financial statements;

(f) not later than the earlier to occur of (i) 60 days after the start of each
Fiscal Year, and (ii) 5 business days after the same are approved by the board
of directors for such Fiscal Year, projections of Borrower’s consolidated
balance sheets, results of operations, cash flow and Availability for the next
Fiscal Year, month by month and for the next three Fiscal Years, year by year;

(g) at Agent’s request, a listing of Borrower’s trade payables, specifying the
trade creditor and balance due, and a detailed trade payable aging, all in form
satisfactory to Agent;

(h) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that Borrower files with the
Securities and Exchange Commission or any other Governmental Authority, or any
securities exchange; and copies of any press releases or other statements made
available by Borrower to the public concerning material changes to or
developments in the business of such Borrower; and

(i) such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or
Borrower’s, Subsidiary’s or other Obligor’s financial condition or business.

10.1.3. Notices. Notify Agent and Lenders in writing, promptly after Borrower’s
obtaining knowledge thereof, of any of the following that affects Borrower or
any Subsidiary: (a) the threat or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
could reasonably be expected to have a Material Adverse Effect; (b) any pending
or threatened labor dispute, strike or walkout, or the expiration of any
material labor contract; (c) any default under or termination of a Material
Contract; (d) the existence of any Default or Event of Default; (e) any judgment
in an amount exceeding $1,000,000; (f) the assertion of any Intellectual
Property Claim, if an adverse resolution could have a Material Adverse Effect;
(g) any violation or asserted violation of any Applicable Law (including ERISA,
OSHA, FLSA, or any Environmental Laws), if an adverse resolution could
reasonably be expected to have a Material Adverse Effect; (h) any Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice; (i) the occurrence of any ERISA
Event; (j) the discharge of or any withdrawal or resignation by Borrower’s
independent accountants; or (k) any opening of a new office or place of
business, at least 30 days prior to such opening.

 

-58-



--------------------------------------------------------------------------------

10.1.4. Landlord and Storage Agreements. Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof provide Agent
with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

10.1.5. Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of Borrower or any Subsidiary, it shall act
promptly and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority.

10.1.6. Taxes. Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.

10.1.7. Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to the Properties and business of Borrower and its Subsidiaries of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount not less than $15,000,000, with
deductibles and subject to an Insurance Assignment satisfactory to Agent.

10.1.8. Licenses. Keep each material License affecting any Collateral (including
the manufacture, distribution or disposition of Inventory) or any other material
Property of Borrower and its Subsidiaries in full force and effect; promptly
notify Agent of any proposed modification to any such License, or entry into any
new material License, in each case at least 30 days prior to its effective date;
pay all Royalties when due; and notify Agent of any default or breach asserted
by any Person to have occurred under any License.

10.1.9. Future Subsidiaries. Promptly notify Agent upon any Person becoming a
domestic Subsidiary, cause it to (a) execute and deliver to Agent a joinder to
the Guaranty and Security Agreement described in clause (a) of the definition of
“Guaranty” or, at the option of Agent, otherwise guaranty the Obligations in a
manner satisfactory to Agent and (b) execute and deliver to Agent such
documents, instruments and agreements and to take such other actions as Agent
shall require to evidence and perfect a Lien in favor of Agent (for the benefit
of Secured Parties) on all assets of such Person, including, in each case,
delivery of such legal opinions, in form and substance reasonably satisfactory
to Agent, as it shall deem appropriate.

10.2. Negative Covenants. Until Full Payment of the Obligations, Borrower shall
not, and shall cause each Subsidiary not to:

10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:

 

-59-



--------------------------------------------------------------------------------

(a) the Obligations;

(b) Subordinated Debt;

(c) Permitted Purchase Money Debt;

(d) Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Closing Date and
not satisfied with proceeds of the initial Loans;

(e) Bank Product Debt;

(f) Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by Borrower or any Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, and does not exceed $2,000,000 in the aggregate at any time;

(g) Permitted Contingent Obligations;

(h) Refinancing Debt as long as each Refinancing Condition is satisfied;

(i) Debt that is permitted by Section 10.2.6(d) or (e);

(j) Debt that is not included in any of the preceding clauses of this Section
that is owing by Foreign Subsidiaries (other than MHS or its Subsidiaries) in an
aggregate principal amount not to exceed $5,000,000 at any time, as long as
(i) Borrower gives Agent at least 10 Business Days prior notice of the Foreign
Subsidiary’s entering into a contract or agreement reflecting the Foreign
Subsidiary’s obligation to repay such Debt, and (ii) no Default or Event of
Default exists or would result therefrom;

(k) Debt that is not included in any of the preceding clauses of this Section,
is not secured by a Lien, and does not exceed $1,000,000 in the aggregate
principal amount at any time; and

(l) Debt associated with commercial credit card or merchant card services, or
services in connection with operating, collections, payroll, trust or other
depository or disbursement accounts provided by Persons other than Bank of
America or its Affiliates in an amount not to exceed $2,000,000 in principal
amount at any time and that is not secured by a Lien other than a Lien described
in Section 10.2.2(i).

10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a) Liens in favor of Agent or Affiliates of Agent;

(b) Purchase Money Liens securing Permitted Purchase Money Debt;

(c) Liens for Taxes not yet delinquent or being Properly Contested;

(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet delinquent or is being Properly Contested, and such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of Borrower or any Subsidiary; or (ii) such
Liens

 

-60-



--------------------------------------------------------------------------------

secure obligations relating to claims or liabilities which are fully insured and
being defended at the sole cost and expense and at the sole risk of the insurer
prior to the commencement of foreclosure or other similar proceedings and with
respect to which adequate reserves have been set aside on its books;

(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Borrowed Money), statutory obligations and other similar obligations, or arising
as a result of progress payments under government contracts, as long as such
Liens are at all times junior to Agent’s Liens;

(f) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

(g) Liens arising by virtue of a judgment or judicial order against Borrower or
any Subsidiary, or any Property of Borrower or any Subsidiary, as long as such
Liens are (i) in existence for less than 20 consecutive days or being Properly
Contested, and (ii) at all times junior to Agent’s Liens;

(h) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;

(i) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;

(j) Liens on assets of Foreign Subsidiaries (other than MHS and its
Subsidiaries) securing Debt permitted by Section 10.2.1(j); and

(k) existing Liens shown on Schedule 10.2.2.

10.2.3. Distributions; Upstream Payments.

(a) Declare or make any Distributions, except for the following:

(1) Dividends to the extent permitted by Section 10.2.16;

(2) Upstream Payments;

(3) Borrower or a Subsidiary may declare and pay such dividends or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of its
capital stock for consideration in the form of shares of common stock (so long
as after giving effect thereto no Change of Control or other Default or Event of
Default shall exist or occur); and

(4) Borrower or any Subsidiary may repurchase capital stock consisting of common
stock held by employees pursuant to any employee stock option plan, or in the
case of an employee stock ownership plan upon the termination, retirement or
death of any such employee in accordance with the provisions of such employee
stock ownership plan, provided, that, as to any such repurchase, each of the
following conditions is satisfied: (i) as of the date of the payment for such
repurchase and after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing, (ii) such repurchase shall be paid
with funds legally available therefor, (iii) such repurchase shall not violate
any law or regulation or the terms of any indenture, agreement or undertaking to
which Borrower or any Subsidiary is a party or by which Borrower or any
Subsidiary or its or their property are bound, and (iv) the aggregate amount of
all payments for such repurchases in any calendar year shall not exceed
$100,000.

 

-61-



--------------------------------------------------------------------------------

(b) or create or suffer to exist any encumbrance or restriction on the ability
of a Subsidiary to make any Upstream Payment, except for restrictions under the
Loan Documents, under Applicable Law or in effect on the Closing Date as shown
on Schedule 9.1.16.

10.2.4. Restricted Investments. Make any Restricted Investment.

10.2.5. Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.5.2, or a transfer
of Property by a Subsidiary or Obligor to Borrower.

10.2.6. Loans. Make any loans or other advances of money to any Person, except:

(a) advances to an officer or employee for salary, travel expenses, relocations,
commissions and similar items in the Ordinary Course of Business;

(b) prepaid expenses and extensions of trade credit made in the Ordinary Course
of Business;

(c) deposits with financial institutions permitted hereunder;

(d) intercompany loans by Borrower to any Guarantor, or by a Guarantor to any
other Guarantor, or by a Guarantor to Borrower, but only if no Default or Event
of Default exists or would result therefrom;

(e) intercompany loans by a Subsidiary to Borrower, but only if the Debt arising
pursuant to such loan shall be subject to and subordinate in right of payment to
the right of Agent and Lenders to receive the prior final payment and
satisfaction in full of all of the Obligations on terms and conditions
acceptable to Agent pursuant to a subordination agreement in form and substance
satisfactory to Agent; and

(f) intercompany loans made by Borrower to a Foreign Subsidiary, but only if
(i) no Default or Event of Default exists, (ii) immediately prior and after
giving effect to any such loan, Excess Availability is equal to or greater than
$20,000,000, and (iii) the total principal amount of such loans may not exceed
the outstanding principal amount of intercompany loans by Borrower to all
Foreign Subsidiaries as of September 30, 2005, by more than $40,000,000.

10.2.7. Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt; or
(b) Borrowed Money (other than the Obligations) prior to its due date under the
agreements evidencing such Debt as in effect on the Closing Date (or as amended
thereafter with the consent of Agent).

10.2.8. Fundamental Changes. Merge, combine or consolidate with any Person, or
liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for
(a) mergers or consolidations of a wholly-owned Subsidiary with another
wholly-owned Subsidiary or into Borrower, and (b) the dissolution of Merix
Nevada, Inc. so long as it is not a Material Guarantor; change its name or
conduct business under any fictitious name; change its tax, charter or other
organizational identification number; or change its form or state of
organization.

 

-62-



--------------------------------------------------------------------------------

10.2.9. Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and 10.2.4; or permit any existing
Subsidiary to issue any additional Equity Interests except director’s qualifying
shares.

10.2.10. Organic Documents. Amend, modify or otherwise change in any material
respect any of its Organic Documents as in effect on the Closing Date.

10.2.11. Tax Consolidation. Except to the extent required by Applicable Law,
file or consent to the filing of any consolidated income tax return with any
Person that is not an Affiliate.

10.2.12. Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2 and to eliminate the one-month reporting delay for Foreign
Subsidiaries; or change its Fiscal Year.

10.2.13. Restrictive Agreements. Become a party to any Restrictive Agreement,
except (a) a Restrictive Agreement as in effect on the Closing Date and shown on
Schedule 9.1.6; (b) a Restrictive Agreement relating to secured Debt permitted
hereunder, if such restrictions apply only to the collateral for such Debt; and
(c) customary provisions in leases and other contracts restricting assignment
thereof.

10.2.14. Hedging Agreements. Enter into any Hedging Agreement, except Hedging
Agreements associated with Debt or with hedging currency risk, or arising in the
Ordinary Course of Business, so long as, in each case, (a) such arrangements are
not for speculative purposes, (b) the obligations thereunder shall be unsecured
(unless they are Bank Products and are part of the Obligations), and (c) the
terms and amounts of such Hedging Agreement shall be reasonably acceptable to
Agent.

10.2.15. Conduct of Business. Engage in any business, other than its business as
conducted on the Closing Date and any business reasonably related, ancillary or
complimentary thereto.

10.2.16. Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered (including by issuance of a dividend), and loans and advances
permitted by Section 10.2.7; (c) payment of customary directors’ fees and
indemnities; (d) intercompany loans permitted under Section 10.2.6;
(e) transactions with Affiliates that were consummated prior to the Closing
Date, as shown on Schedule 10.2.17; and (f) transactions with Affiliates in the
Ordinary Course of Business, upon fair and reasonable terms disclosed to Agent
upon its request and no less favorable than would be obtained in a comparable
arm’s-length transaction with a non-Affiliate.

10.2.17. Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.

10.2.18. Amendments to Subordinated Debt. Amend, supplement or otherwise modify
any document, instrument or agreement relating to any Subordinated Debt, if such
modification (a) increases the principal balance of such Debt, or increases any
required payment of principal or interest; (b) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (c) shortens the final maturity date
or otherwise accelerates amortization; (d) increases the interest rate;
(e) increases or adds any fees or charges;

 

-63-



--------------------------------------------------------------------------------

(f) modifies any covenant in a manner or adds any representation, covenant or
default that is more onerous or restrictive in any material respect for Borrower
or any Subsidiary, or that is otherwise materially adverse to Borrower, any
Subsidiary or Lenders; or (g) results in the Obligations not being fully
benefited by the subordination provisions thereof.

10.3. Financial Covenant. Until Full Payment of the Obligations, Borrower shall
maintain a Fixed Charge Coverage Ratio of at least 1.1 to 1.0 for each period of
four Fiscal Quarters ending during or immediately before any Financial Covenant
Trigger Period.

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1. Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:

(a) Borrower fails to pay any Obligations when due (whether at stated maturity,
on demand, upon acceleration or otherwise);

(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c) Borrower breaches or fail to perform any covenant contained in Sections 7.2,
7.3, 7.4, 7.6, 8.1, 8.3.4, 8.3.5, 8.8.2, 10.1.1, 10.1.2, 10.2 or 10.3;

(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 20 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;

(e) A Merix Singapore Borrower breaches or fails to perform any covenant
contained in any Merix Singapore Documents, and such breach or failure is not
cured within 15 days after a Senior Officer of such Merix Singapore Borrower has
knowledge thereof or receives notice thereof from Bank of America, whichever is
sooner; provided, however, that such notice and opportunity to cure shall not
apply if the breach or failure to perform is not capable of being cured within
such period or is a willful breach by a Merix Singapore Borrower;

(f) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor denies or contests the validity or enforceability of any Loan Documents
or Obligations, or the perfection or priority of any Lien granted to Agent; or
any Loan Document ceases to be in full force or effect for any reason (other
than a waiver or release by Agent and Lenders);

(g) Any breach or default of an Obligor occurs under any document, instrument or
agreement to which it is a party or by which it or any of its Properties is
bound, relating to any Debt (other than the Obligations) in excess of
$2,000,000, if the maturity of or any payment with respect to such Debt may be
accelerated or demanded due to such breach;

(h) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $2,000,000 (net of any insurance
coverage therefor acknowledged in writing by the insurer), unless within 10 days
thereafter the same is satisfied or a stay of enforcement of such judgment or
order is in effect, by reason of a pending appeal or otherwise;

 

-64-



--------------------------------------------------------------------------------

(i) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $2,000,000;

(j) Borrower or a Material Guarantor is enjoined, restrained or in any way
prevented by any Governmental Authority from conducting any material part of its
business; Borrower or a Material Guarantor suffers the loss, revocation or
termination of any material license, permit, lease or agreement necessary to its
business; there is a cessation of any material part of Borrower’s or any
Material Guarantor’s business for a material period of time; any material
Collateral or Property of Borrower or a Material Guarantor is taken or impaired
through condemnation; Borrower or a Material Guarantor agrees to or commences
any liquidation, dissolution or winding up of its affairs; or Borrower or a
Material Guarantor ceases to be Solvent;

(k) An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely controverted by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;

(l) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan;

(m) An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business, or
(ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral with a fair market value in excess of $500,000; or

(n) A Change of Control occurs; or any event occurs or condition exists that has
a Material Adverse Effect.

11.2. Remedies Upon Default. If an Event of Default described in Section 11.1(k)
occurs with respect to Borrower, then to the extent permitted by Applicable Law,
all Obligations shall become automatically due and payable and all Commitments
shall terminate, without any action by Agent or notice of any kind. In addition,
or if any other Event of Default exists, Agent may in its discretion (and shall
upon written direction of Required Lenders) do any one or more of the following
from time to time:

(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrower to the fullest extent permitted
by law;

(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;

 

-65-



--------------------------------------------------------------------------------

(c) require Obligors to Cash Collateralize LC Obligations, Bank Product Debt and
other Obligations that are contingent or not yet due and payable, and, if
Obligors fail promptly to deposit such Cash Collateral, Agent may (and shall
upon the direction of Required Lenders) advance the required Cash Collateral as
Revolver Loans (whether or not an Overadvance exists or is created thereby, or
the conditions in Section 6 are satisfied); and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrower to assemble Collateral, at
Borrower’s expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by
Borrower, Borrower agrees not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable. Agent shall have the right to conduct such sales on any Obligor’s
premises, without charge, and such sales may be adjourned from time to time in
accordance with Applicable Law. Agent shall have the right to sell, lease or
otherwise dispose of any Collateral for cash, credit or any combination thereof,
and Agent may purchase any Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of the purchase price, may set off the
amount of such price against the Obligations.

11.3. License. Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrower,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Borrower’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.

11.4. Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of Agent,
Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.

11.5. Remedies Cumulative; No Waiver.

11.5.1. Cumulative Rights. All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of Borrower contained in the Loan
Documents are cumulative and not in derogation or substitution of each other. In
particular, the rights and remedies of Agent and Lenders are cumulative, may be
exercised at any time and from time to time, concurrently or in any order, and
shall not be exclusive of any other rights or remedies that Agent and Lenders
may have, whether under any agreement, by law, at equity or otherwise.

 

-66-



--------------------------------------------------------------------------------

11.5.2. Waivers. The failure or delay of Agent or any Lender to require strict
performance by Borrower with any terms of the Loan Documents, or to exercise any
rights or remedies with respect to Collateral or otherwise, shall not operate as
a waiver thereof nor as establishment of a course of dealing. All rights and
remedies shall continue in full force and effect until Full Payment of all
Obligations. No modification of any terms of any Loan Documents (including any
waiver thereof) shall be effective, unless such modification is specifically
provided in a writing directed to Borrower and executed by Agent or the
requisite Lenders, and such modification shall be applicable only to the matter
specified. No waiver of any Default or Event of Default shall constitute a
waiver of any other Default or Event of Default that may exist at such time,
unless expressly stated. If Agent or any Lender accepts performance by any
Obligor under any Loan Documents in a manner other than that specified therein,
or during any Default or Event of Default, or if Agent or any Lender shall delay
or exercise any right or remedy under any Loan Documents, such acceptance, delay
or exercise shall not operate to waive any Default or Event of Default nor to
preclude exercise of any other right or remedy. It is expressly acknowledged by
Borrower that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.

SECTION 12. AGENT

12.1. Appointment, Authority and Duties of Agent.

12.1.1. Appointment and Authority. Each Lender appoints and designates Bank of
America as Agent hereunder. Agent may, and each Lender authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders. Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. Agent alone shall be authorized to determine whether any
Accounts constitute Eligible Accounts, or whether to impose or release any
reserve, which determinations and judgments, if exercised in good faith, shall
exonerate Agent from liability to any Lender or other Person for any error in
judgment.

12.1.2. Duties. Agent shall not have any duties except those expressly set forth
in the Loan Documents. The conferral upon Agent of any right shall not imply a
duty on Agent’s part to exercise such right, unless instructed to do so by
Required Lenders in accordance with this Agreement.

12.1.3. Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

 

-67-



--------------------------------------------------------------------------------

12.1.4. Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders with respect to any act (including the
failure to act) in connection with any Loan Documents, and may seek assurances
to its satisfaction from Lenders of their indemnification obligations under
Section 12.6 against all Claims that could be incurred by Agent in connection
with any act. Agent shall be entitled to refrain from any act until it has
received such instructions or assurances, and Agent shall not incur liability to
any Person by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Lenders, and no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
in accordance with the instructions of Required Lenders. Notwithstanding the
foregoing, instructions by and consent of all Lenders shall be required in the
circumstances described in Section 15.1.1, and in no event shall Required
Lenders, without the prior written consent of each Lender, direct Agent to
accelerate and demand payment of Loans held by one Lender without accelerating
and demanding payment of all other Loans, nor to terminate the Commitments of
one Lender without terminating the Commitments of all Lenders. In no event shall
Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.

12.2. Agreements Regarding Collateral and Field Examination Reports.

12.2.1. Lien Releases; Care of Collateral. Lenders authorize Agent to release
any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrower
certifies in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrower certifies is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; or
(d) having a book value less than $5,000,000 during any calendar year, with the
written consent of the Required Lenders, or with a book value in excess thereof,
with the written consent of all Lenders. Agent shall have no obligation
whatsoever to any Lenders to assure that any Collateral exists or is owned by
Borrower, or is cared for, protected, insured or encumbered, nor to assure that
Agent’s Liens have been properly created, perfected or enforced, or are entitled
to any particular priority, nor to exercise any duty of care with respect to any
Collateral.

12.2.2. Possession of Collateral. Agent and Lenders appoint each other Lender as
agent (for the benefit of Secured Parties) for the purpose of perfecting Liens
in any Collateral held by such Lender, to the extent such Liens are perfected by
possession. If any Lender obtains possession of any Collateral, it shall notify
Agent thereof and, promptly upon Agent’s request, deliver such Collateral to
Agent or otherwise deal with it in accordance with Agent’s instructions.

12.2.3. Reports. Agent shall promptly, upon receipt thereof, forward to each
Lender copies of the results of any field audit, examination or appraisal
prepared by or on behalf of Agent with respect to any Obligor or Collateral
(“Report”). Each Lender agrees (a) that neither Bank of America nor Agent makes
any representation or warranty as to the accuracy or completeness of any Report,
and shall not be liable for any information contained in or omitted from any
Report; (b) that the Reports are not intended to be comprehensive audits or
examinations, and that Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Borrower’s books and records as well
as upon representations of Borrower’s officers and employees; and (c) to keep
all Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations. Each Lender
agrees to indemnify and hold harmless Agent and any other Person preparing a
Report from any action such Lender may take as a result of or any conclusion it
may draw from any Report, as well as any Claims arising in connection with any
third parties that obtain any part or contents of a Report through such Lender.

 

-68-



--------------------------------------------------------------------------------

12.3. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.

12.4. Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or Borrower specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify Agent and
the other Lenders thereof in writing. Each Lender agrees that, except as
otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.

12.5. Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with
Section 5.6.1, as applicable, such Lender shall forthwith purchase from Agent,
Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any Dominion Account without the prior consent of Agent.

12.6. Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT). In
Agent’s discretion, it may reserve for any such Claims made against an Agent
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Lenders. If Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share.

12.7. Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee

 

-69-



--------------------------------------------------------------------------------

shall be responsible to Lenders for any recitals, statements, information,
representations or warranties contained in any Loan Documents; the execution,
validity, genuineness, effectiveness or enforceability of any Loan Documents;
the genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

12.8. Successor Agent and Co-Agents.

12.8.1. Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrower. Upon receipt of
such notice, Required Lenders shall have the right to appoint a successor Agent
which shall be (a) a Lender or an Affiliate of a Lender; or (b) a commercial
bank that is organized under the laws of the United States or any state or
district thereof, has a combined capital surplus of at least $200,000,000 and
(provided no Default or Event of Default exists) is reasonably acceptable to
Borrower. If no successor agent is appointed prior to the effective date of the
resignation of Agent, then Agent may appoint a successor agent from among
Lenders. Upon acceptance by a successor Agent of an appointment to serve as
Agent hereunder, such successor Agent shall thereupon succeed to and become
vested with all the powers and duties of the retiring Agent without further act,
and the retiring Agent shall be discharged from its duties and obligations
hereunder but shall continue to have the benefits of the indemnification set
forth in Sections 12.6 and 14.2. Notwithstanding any Agent’s resignation, the
provisions of this Section 12 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Agent. Any
successor to Bank of America by merger or acquisition of stock or this loan
shall continue to be Agent hereunder without further act on the part of the
parties hereto, unless such successor resigns as provided above.

12.8.2. Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent. If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent. Every covenant and obligation
necessary to the exercise thereof by such agent shall run to and be enforceable
by it as well as Agent. Lenders shall execute and deliver such documents as
Agent deems appropriate to vest any rights or remedies in such agent. If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by
Agent until appointment of a new agent.

12.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Lender has made such inquiries concerning the Loan Documents,
the Collateral and each Obligor as such Lender feels necessary. Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial

 

-70-



--------------------------------------------------------------------------------

statements, documents and information as it deems appropriate at the time,
continue to make and rely upon its own credit decisions in making Loans and
participating in LC Obligations, and in taking or refraining from any action
under any Loan Documents. Except for notices, reports and other information
expressly requested by a Lender, Agent shall have no duty or responsibility to
provide any Lender with any notices, reports or certificates furnished to Agent
by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Agent or any of Agent’s
Affiliates.

12.10. Replacement of Certain Lenders. If a Lender (a) fails to fund its Pro
Rata share of any Loan or LC Obligation hereunder, and such failure is not cured
within two Business Days, (b) defaults in performing any of its obligations
under the Loan Documents, or (c) fails to give its consent to any amendment,
waiver or action for which consent of all Lenders was required and Required
Lenders consented, or (d) suspend its obligation to make or maintain LIBOR Loans
pursuant to Section 3.5, then, in addition to any other rights and remedies that
any Person may have, Agent may, by notice to such Lender within 120 days after
such event, require such Lender to assign all of its rights and obligations
under the Loan Documents to Eligible Assignee(s) specified by Agent, pursuant to
appropriate Assignment and Acceptance(s) and within 20 days after Agent’s
notice. Agent is irrevocably appointed as attorney-in-fact to execute any such
Assignment and Acceptance if the Lender fails to execute same. Such Lender shall
be entitled to receive, in cash, concurrently with such assignment, all amounts
owed to it under the Loan Documents, including all principal, interest and fees
through the date of assignment (but excluding any prepayment charge).

12.11. Remittance of Payments and Collections.

12.11.1. Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. Pacific
time on a Business Day, payment shall be made by Lender not later than 2:00 p.m.
Pacific time on such day, and if request is made after 11:00 a.m. Pacific time,
then payment shall be made by 11:00 a.m. Pacific time on the next Business Day.
Payment by Agent to any Lender shall be made by wire transfer, in the type of
funds received by Agent. Any such payment shall be subject to Agent’s right of
offset for any amounts due from such Lender under the Loan Documents.

12.11.2. Failure to Pay. If any Lender fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest from the due
date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation. In no event shall Borrower be entitled to
receive credit for any interest paid by a Lender to Agent.

12.11.3. Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it. If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender. If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, each Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of
the amounts required to be returned.

12.12. Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders” or any similar term shall include
Bank of America in its capacity as a Lender. Each

 

-71-



--------------------------------------------------------------------------------

of Bank of America and its Affiliates may accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, provide Bank Products
to, act as trustee under indentures of, serve as financial or other advisor to,
and generally engage in any kind of business with, Obligors and their
Affiliates, as if Bank of America were any other bank, without any duty to
account therefor (including any fees or other consideration received in
connection therewith) to the other Lenders. In their individual capacity, Bank
of America and its Affiliates may receive information regarding Obligors, their
Affiliates and their Account Debtors (including information subject to
confidentiality obligations), and each Lender agrees that Bank of America and
its Affiliates shall be under no obligation to provide such information to
Lenders, if acquired in such individual capacity and not as Agent hereunder.

12.13. Agent Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

12.14. No Third Party Beneficiaries. This Section 12 is an agreement solely
among Lenders and Agent, and shall survive Full Payment of the Obligations. This
Section 12 does not confer any rights or benefits upon Borrower or any other
Person (except as expressly set forth in Section 12.8.1). As between Borrower
and Agent, any action that Agent may take under any Loan Documents or with
respect to any Obligations shall be conclusively presumed to have been
authorized and directed by Lenders.

SECTION 13. CONTINUING GUARANTY

13.1. Guaranty. Borrower absolutely and unconditionally guarantees to Bank of
America the prompt payment and performance of, all Merix Singapore Obligations.
Borrower agrees that its guaranty obligations hereunder constitute a continuing
guaranty of payment and not of collection, that such obligations shall not be
discharged until Full Payment of the Merix Singapore Obligations, and that such
obligations are absolute and unconditional, irrespective of (a) the genuineness,
validity, regularity, enforceability, subordination or any future modification
of, or change in, any Merix Singapore Obligations or Merix Singapore Document,
or any other document, instrument or agreement to which any Merix Singapore
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Merix Singapore
Document, or any waiver, consent or indulgence of any kind by Bank of America
with respect thereto; (c) the existence, value or condition of, or failure to
perfect a Lien or to preserve rights against, any security or guaranty for the
Merix Singapore Obligations or any action, or the absence of any action, by Bank
of America in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any Merix Singapore Obligor; (e) any election
by Bank of America in an Insolvency Proceeding for the application of
Section 1111(b)(2) of the Bankruptcy Code (or similar provision of bankruptcy
law of China); (f) any borrowing or grant of a Lien by any Merix Singapore
Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code (or
similar provision of bankruptcy law of China) or otherwise; (g) the disallowance
of any claims of Bank of America against any Merix Singapore Obligor for the
repayment of any Merix Singapore Obligations under Section 502 of the Bankruptcy
Code (or similar provision of bankruptcy law of Singapore) or otherwise; or
(h) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
all Merix Singapore Obligations.

13.2. Waivers.

13.2.1. Marshaling; Suretyship Defenses. Borrower expressly waives all rights
that it may have now or in the future under any statute, at common law, in
equity or otherwise, to compel Bank of America to marshal assets or to proceed
against any Merix Singapore Obligor, other Person or security

 

-72-



--------------------------------------------------------------------------------

for the payment or performance of any Merix Singapore Obligations before, or as
a condition to, proceeding against such Merix Singapore Obligor. Borrower waives
all defenses available to a surety, guarantor or accommodation co-obligor other
than Full Payment of all Merix Singapore Obligations. Borrower agrees that the
provisions of this Section 13 are of the essence of the transaction contemplated
by the Merix Singapore Documents and that, but for such provisions, Bank of
America would decline to make loans or otherwise extend credit to any Merix
Singapore Borrower. Borrower acknowledges that its guaranty pursuant to this
Section is necessary to the conduct and promotion of its business, and can be
expected to benefit such business.

13.2.2. Election of Remedies. Bank of America may, in its discretion, pursue
such rights and remedies as it deems appropriate, without affecting any rights
and remedies under this Section 13. If, in taking any action in connection with
the exercise of any rights or remedies, Bank of America shall forfeit any other
rights or remedies, including the right to enter a deficiency judgment against
Borrower or other Person, whether because of any Applicable Laws pertaining to
“election of remedies” or otherwise, Borrower consents to such action and waives
any claim based upon it, even if the action may result in loss of any rights of
subrogation that Borrower might otherwise have had. Any election of remedies
that results in denial or impairment of the right of Bank of America to seek a
deficiency judgment against Borrower shall not impair the other Borrower’s
obligation to pay the full amount of the Merix Singapore Obligations. Borrower
waives all rights and defenses arising out of an election of remedies, such as
nonjudicial foreclosure with respect to any security for the Merix Singapore
Obligations, even though that election of remedies destroys such Borrower’s
rights of subrogation against any other Person. Bank of America may bid all or a
portion of the Merix Singapore Obligations at any foreclosure or trustee’s sale
or at any private sale, and the amount of such bid need not be paid by Bank of
America but shall be credited against the Merix Singapore Obligations. The
amount of the successful bid at any such sale, whether Bank of America or any
other Person is the successful bidder, shall be conclusively deemed to be the
fair market value of the Merix Singapore Collateral, and the difference between
such bid amount and the remaining balance of the Merix Singapore Obligations
shall be conclusively deemed to be the amount of the Merix Singapore Obligations
guaranteed under this Section 13, notwithstanding that any present or future law
or court decision may have the effect of reducing the amount of any deficiency
claim to which Bank of America might otherwise be entitled but for such bidding
at any such sale.

13.3. [Intentionally deleted.]

13.4. [Intentionally deleted.]

13.5. Stay of Acceleration. If acceleration of the time for payment of any of
the Merix Singapore Obligations is stayed, in connection with any Insolvency
Proceeding with respect to any Merix Singapore Obligor, all such amounts shall
nonetheless be payable by Borrower immediately upon demand by Bank of America.

13.6. Condition of Borrower. Borrower acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from Merix
Singapore Borrower and any other guarantor such information concerning the
financial condition, business and operations of each Merix Singapore Borrower
and any such other guarantor as such Borrower requires, and that Bank of America
has no duty, and Borrower is not relying on Bank of America at any time, to
disclose to Borrower any information relating to the business, operations or
financial condition of any Merix Singapore Borrower or any other guarantor
(Borrower waiving any duty on the part of Bank of America to disclose such
information and any defense relating to the failure to provide the same).

SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

 

-73-



--------------------------------------------------------------------------------

14.1. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrower, Agent, Lenders, and their respective successors and
assigns, except that (a) Borrower shall not have the right to assign its rights
or delegate its obligations under any Loan Documents; and (b) any assignment by
a Lender must be made in compliance with Section 14.3. Agent may treat the
Person which made any Loan as the owner thereof for all purposes until such
Person makes an assignment in accordance with Section 14.3. Any authorization or
consent of a Lender shall be conclusive and binding on any subsequent transferee
or assignee of such Lender.

14.2. Participations.

14.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrower shall be determined as if such Lender
had not sold such participating interests, and Borrower and Agent shall continue
to deal solely and directly with such Lender in connection with the Loan
Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrower agrees otherwise in
writing.

14.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
Borrower, Guarantor or substantial portion of the Collateral.

14.2.3. Benefit of Set-Off. Borrower agrees that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.

14.3. Assignments.

14.3.1. Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $15,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$5,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $15,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to

 

-74-



--------------------------------------------------------------------------------

swap agreements relating to any Loans; provided, however, that any payment by
Borrower to the assigning Lender in respect of any Obligations assigned as
described in this sentence shall satisfy Borrower’s obligations hereunder to the
extent of such payment, and no such assignment shall release the assigning
Lender from its obligations hereunder.

14.3.2. Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit C and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 14.3. From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder.
Upon consummation of an assignment, the transferor Lender, Agent and Borrower
shall make appropriate arrangements for issuance of replacement and/or new
Notes, as applicable. The transferee Lender shall comply with Section 5.10 and
deliver, upon request, an administrative questionnaire satisfactory to Agent.

SECTION 15. MISCELLANEOUS

15.1. Consents, Amendments and Waivers.

15.1.1. Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;

(b) without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations or Section 2.2;

(c) without the prior written consent of each affected Lender, no modification
shall be effective that would (i) increase the Commitment of such Lender; or
(ii) reduce the amount of, or waive or delay payment of, any principal, interest
or fees payable to such Lender;

(d) without the prior written consent of all Lenders (except a defaulting Lender
as provided in Section 4.2), no modification shall be effective that would
(i) extend the Revolver Termination Date; (ii) alter Section 5.5, 7.1 (except to
add Collateral) or 15.1.1; (iii) amend the definitions of Borrowing Base (and
the defined terms used in such definition), Pro Rata or Required Lenders;
(iv) increase any advance rate, change the definition of “Merix Singapore
Availability Block” or increase total Commitments; (vi) release Collateral with
a book value greater than $5,000,000 during any calendar year, except as
currently contemplated by the Loan Documents; or (vii) release any Obligor from
liability for any Obligations, if such Obligor is Solvent at the time of the
release (provided that Merix Nevada, Inc. shall be released from its Obligations
under its Guaranty in connection with a dissolution permitted by Section 10.2.8
without the prior written consent of any Lenders); and

(e) without the prior written consent of Bank of America, no modification shall
be effective that would alter Section 13.

15.1.2. Limitations. The agreement of Borrower shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves.
Only the consent of the parties to the Fee Letter or any agreement relating to a
Bank Product shall be required for any modification of such

 

-75-



--------------------------------------------------------------------------------

agreement, and no Affiliate of a Lender that is party to a Bank Product
agreement shall have any other right to consent to or participate in any manner
in modification of any other Loan Document. The making of any Loans during the
existence of a Default or Event of Default shall not be deemed to constitute a
waiver of such Default or Event of Default, nor to establish a course of
dealing. Any waiver or consent granted by Lenders hereunder shall be effective
only if in writing, and then only in the specific instance and for the specific
purpose for which it is given.

15.1.3. Payment for Consents. Borrower will not, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

15.2. Indemnity. BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall
any party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Indemnitee.

15.3. Notices and Communications.

15.3.1. Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
Borrower, at Borrower’s address shown on the signature pages hereof, and to any
other Person at its address shown on the signature pages hereof (or, in the case
of a Person who becomes a Lender after the Closing Date, at the address shown on
its Assignment and Acceptance), or at such other address as a party may
hereafter specify by notice in accordance with this Section 15.3. Each such
notice or other communication shall be effective only (a) if given by facsimile
transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.2, 3.1.2 or 4.1.1
shall be effective until actually received by the individual to whose attention
at Agent such notice is required to be sent. Any written notice or other
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party.
Any notice received by Borrower shall be deemed received by Borrower.

15.3.2. Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.

15.3.3. Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of Borrower even if such notices were
not made in a manner specified herein, were incomplete or were not confirmed, or
if the terms thereof, as understood by the recipient, varied from a later
confirmation. Borrower shall indemnify and hold harmless each Indemnitee from
any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of Borrower.

 

-76-



--------------------------------------------------------------------------------

15.4. Performance of Borrower’s Obligations. Agent may, in its discretion at any
time and from time to time, at Borrower’s expense, pay any amount or do any act
required of Borrower under any Loan Documents or otherwise lawfully requested by
Agent to (a) enforce any Loan Documents or collect any Obligations; (b) protect,
insure, maintain or realize upon any Collateral; or (c) defend or maintain the
validity or priority of Agent’s Liens in any Collateral, including any payment
of a judgment, insurance premium, warehouse charge, finishing or processing
charge, or landlord claim, or any discharge of a Lien. All payments, costs and
expenses (including Extraordinary Expenses) of Agent under this Section shall be
reimbursed to Agent by Borrower, on demand, with interest from the date incurred
to the date of payment thereof at the Default Rate applicable to Base Rate
Loans. Any payment made or action taken by Agent under this Section shall be
without prejudice to any right to assert an Event of Default or to exercise any
other rights or remedies under the Loan Documents.

15.5. Credit Inquiries. Borrower hereby authorizes Agent and Lenders (but they
shall have no obligation) to respond to usual and customary credit inquiries
from third parties concerning Borrower or any Subsidiary.

15.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

15.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

15.8. Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of such agreement.

15.9. Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

15.10. Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of the Loan Documents. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent or Lenders pursuant to the Loan
Documents shall be deemed to constitute Agent and Lenders to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
control of Borrower.

 

-77-



--------------------------------------------------------------------------------

15.11. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Borrower acknowledges and
agrees that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Borrower and such Person;
(ii) Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate; and (iii) Borrower is capable
of evaluating and understanding, and does understand and accept, the terms,
risks and conditions of the transactions contemplated by the Loan Documents;
(b) each of Agent, Lenders, their Affiliates and any arranger is and has been
acting solely as a principal in connection with this credit facility, is not the
financial advisor, agent or fiduciary for Borrower, any of their Affiliates or
any other Person, and has no obligation with respect to the transactions
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Agent, Lenders, their Affiliates and any arranger may be engaged in a broad
range of transactions that involve interests that differ from Borrower and its
Affiliates, and have no obligation to disclose any of such interests to Borrower
or their Affiliates. To the fullest extent permitted by Applicable Law, Borrower
hereby waives and releases any claims that it may have against Agent, Lenders,
their Affiliates and any arranger with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated by a Loan Document.

15.12. Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Law or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies, the
enforcement of any rights, or any action or proceeding relating to any Loan
Documents; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any Transferee or any actual or prospective
party (or its advisors) to any Bank Product; (g) with the consent of the
Borrower; or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
Agent, any Lender, Issuing Bank or any of their Affiliates on a nonconfidential
basis from a source other than Borrower. Notwithstanding the foregoing, Agent
and Lenders may issue and disseminate to the public general information
describing this credit facility, including the names and addresses of Borrower
and a general description of Borrower’s businesses, and may use Borrower’s names
in advertising and other promotional materials. For purposes of this Section,
“Information” means all information received from an Obligor or Subsidiary
relating to it or its business, other than any information that is available to
Agent, any Lender or Issuing Bank on a nonconfidential basis prior to disclosure
by the Obligor or Subsidiary, provided that, in the case of information received
from an Obligor or Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information pursuant to this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of Agent, Lenders and Issuing Bank acknowledges that (i) Information may
include material non-public information concerning an Obligor or Subsidiary;
(ii) it has developed compliance procedures regarding the use of material
non-public information; and (iii) it will handle such material non-public
information in accordance with Applicable Law, including federal and state
securities laws.

15.13. Certifications Regarding Indentures. Borrower certifies to Agent and
Lenders that neither the execution or performance of the Loan Documents nor the
incurrence of any Obligations by Borrower violates the Indenture, including
Section 13.1 thereof. Borrower further certifies that the

 

-78-



--------------------------------------------------------------------------------

Commitments and Obligations constitute Senior Debt under the Indenture. Agent
may condition Borrowings, Letters of Credit and other credit accommodations
under the Loan Documents from time to time upon Agent’s receipt of evidence that
the Commitments and Obligations continue to constitute Senior Debt at such time.

15.14. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF OREGON,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

15.15. Consent to Forum; Jury Trial Waiver. BORROWER HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER THE STATE OF OREGON, IN ANY PROCEEDING OR DISPUTE RELATING IN
ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE
BROUGHT BY IT SOLELY IN ANY SUCH COURT. BORROWER IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 15.3.1. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THE LOAN DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL. Nothing herein shall
limit the right of Agent or any Lender to bring proceedings against any Obligor
in any other court, nor limit the right of any party to serve process in any
other manner permitted by Applicable Law. Nothing in this Agreement shall be
deemed to preclude enforcement by Agent of any judgment or order obtained in any
forum or jurisdiction.

15.16. Waivers by Borrower. To the fullest extent permitted by Applicable Law,
Borrower waives (a) presentment, demand, protest, notice of presentment,
default, non-payment, maturity, release, compromise, settlement, extension or
renewal of any commercial paper, accounts, documents, instruments, chattel paper
and guaranties at any time held by Agent on which Borrower may in any way be
liable, and hereby ratifies anything Agent may do in this regard; (b) notice
prior to taking possession or control of any Collateral; (c) any bond or
security that might be required by a court prior to allowing Agent to exercise
any rights or remedies; (d) the benefit of all valuation, appraisement and
exemption laws; (e) any claim against Agent or any Lender, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to direct or actual damages) in any way relating to any Enforcement
Action, Obligations, Loan Documents or transactions relating thereto; and
(f) notice of acceptance hereof. Borrower acknowledges that the foregoing
waivers are a material inducement to Agent and Lenders entering into this
Agreement and that Agent and Lenders are relying upon the foregoing in their
dealings with Borrower. Borrower has reviewed the foregoing waivers with its
legal counsel and has knowingly and voluntarily waived its jury trial and other
rights following consultation with legal counsel. In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.

15.17. Patriot Act Notice. Agent and Lenders hereby notify Borrower that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies Borrower, including its
legal name, address, tax ID number and other information that will allow Agent
and Lenders to identify it in accordance with the Patriot Act. Agent and Lenders
will also require information regarding each personal guarantor, if any, and may
require information regarding Borrower’s management and owners, such as legal
name, address, social security number and date of birth.

 

-79-



--------------------------------------------------------------------------------

15.18. AGREEMENTS IN WRITING. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY THE LENDERS CONCERNING LOANS AND OTHER CREDIT EXTENSIONS
WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
THE BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION, AND BE
SIGNED BY THE LENDERS TO BE ENFORCEABLE.

[Remainder of page intentionally left blank; signatures begin on following page]

 

-80-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWER: MERIX CORPORATION, an Oregon corporation By:   /s/ Michael D. Burger
Name/Title:   Michael D. Burger/President and CEO Address:  

            15725 SW Greystone Ct., Suite 200             Beaverton, OR 97006
            Attn: Robert L. Grondahl,                         Assistant
Treasurer             Telecopy: (503) 716-3810

 

AGENT AND LENDERS: BANK OF AMERICA, N.A.,
as Agent and Lender By:   /s/ Steven W. Sharp Name/Title:   Steven W. Sharp/VP
Address:  

 

            55 South Lake Avenue, Suite 900             Pasadena, CA 91101
            Attn: Steven W. Sharp                         Vice President
            Telecopy: (626) 584 4600

 

81



--------------------------------------------------------------------------------

EXHIBIT A

to

Loan and Security Agreement

REVOLVER NOTE

 

May __, 2008

  $55,000,000   Portland, Oregon

MERIX CORPORATION, an Oregon corporation (“Borrower”), for value received,
hereby unconditionally promise to pay to the order of BANK OF AMERICA, N.A., a
national banking association (“Lender”), the principal sum of FIFTY-FIVE MILLION
DOLLARS ($55,000,000), or such lesser amount as may be advanced by Lender as
Revolver Loans and owing as LC Obligations from time to time under the Loan
Agreement described below, together with all accrued and unpaid interest
thereon. Terms are used herein as defined in the Loan and Security Agreement
dated as of May 9, 2008, among Borrower, Bank of America, N.A., as Agent,
Lender, and certain other financial institutions, as such agreement may be
amended, modified, renewed or extended from time to time (“Loan Agreement”).

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Revolver Loans and LC Obligations under the Loan Agreement, to
which reference is made for a statement of the rights and obligations of Lender
and the duties and obligations of Borrower. The Loan Agreement contains
provisions for acceleration of the maturity of this Note upon the happening of
certain stated events, and for the borrowing, prepayment and reborrowing of
amounts upon specified terms and conditions.

The holder of this Note is hereby authorized by Borrower to record on a schedule
annexed to this Note (or on a supplemental schedule) the amounts owing with
respect to Revolver Loans and LC Obligations, and the payment thereof. Failure
to make any notation, however, shall not affect the rights of the holder of this
Note or any obligations of Borrower hereunder or under any other Loan Documents.

Time is of the essence of this Note. Borrower and all endorsers, sureties and
guarantors of this Note hereby severally waive demand, presentment for payment,
protest, notice of protest, notice of intention to accelerate the maturity of
this Note, diligence in collecting, the bringing of any suit against any party,
and any notice of or defense on account of any extensions, renewals, partial
payments, or changes in any manner of or in this Note or in any of its terms,
provisions and covenants, or any releases or substitutions of any security, or
any delay, indulgence or other act of any trustee or any holder hereof, whether
before or after maturity. Borrower agrees to pay, and to save the holder of this
Note harmless against, any liability for the payment of all costs and expenses
(including without limitation reasonable attorneys’ fees) if this Note is
collected by or through an attorney-at-law.

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrower or credited as a payment of principal, in accordance with the Loan
Agreement. It is the intent hereof that Borrower not pay or contract to pay, and
that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrower under Applicable Law.

This Note shall be governed by the laws of the State of Oregon, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

 

Exhibit A – 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

Attest:     MERIX CORPORATION, an Oregon corporation         By:          
Title:    

 

Exhibit A – 2



--------------------------------------------------------------------------------

EXHIBIT B

to

Loan and Security Agreement

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Loan and Security Agreement dated as of May 9_, 2008,
as amended (“Loan Agreement”), among MERIX CORPORATION, an Oregon corporation
(“Borrower”), BANK OF AMERICA, N.A., as agent (in such capacity, “Agent”) for
the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders. Terms are used herein as defined in the Loan
Agreement.

 

    (“Assignor”)   and_______________________________ __________(“Assignee”)
agree as follows:  

1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $             of Assignor’s outstanding
Revolver Loans and $             of Assignor’s participations in LC Obligations,
and (b) the amount of $             of Assignor’s Revolver Commitment (which
represents             % of the total Revolver Commitments) (the foregoing items
being, collectively, the “Assigned Interest”), together with an interest in the
Loan Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower, if applicable. From and
after the Effective Date, Assignee hereby expressly assumes, and undertakes to
perform, all of Assignor’s obligations in respect of the Assigned Interest, and
all principal, interest, fees and other amounts which would otherwise be payable
to or for Assignor’s account in respect of the Assigned Interest shall be
payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.

2. Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, its Revolver Commitment is $            , the outstanding
balance of its Revolver Loans and participations in LC Obligations is
$            ; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrower or the performance by
Borrower of their obligations under the Loan Documents. [Assignor is attaching
the Note[s] held by it and requests that Agent exchange such Note[s] for new
Notes payable to Assignee [and Assignor].]

3. Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received copies of
the Loan Agreement and such other Loan Documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.

 

Exhibit B – 1



--------------------------------------------------------------------------------

4. This Agreement shall be governed by the laws of the State of Oregon. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.

5. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

(a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

________________________________

________________________________

________________________________

(b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

________________________________

________________________________

________________________________

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

________________________________

________________________________

ABA No. _________________________

________________________________

Account No. ______________________

Reference: _______________________

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

________________________________

________________________________

ABA No. _________________________

________________________________

Account No. ______________________

Reference:_______________________

 

Exhibit B – 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
            , 20__.

 

  (“Assignee”) By       Title:   (“Assignor”) By       Title:

 

Exhibit B – 3



--------------------------------------------------------------------------------

EXHIBIT C

to

Loan and Security Agreement

ASSIGNMENT NOTICE

Reference is made to (1) the Loan and Security Agreement dated as of May 9,
2008, as amended (“Loan Agreement”), among MERIX CORPORATION, an Oregon
corporation (“Borrower”), BANK OF AMERICA, N.A., as agent (in such capacity,
“Agent”) for the financial institutions from time to time party to the Loan
Agreement (“Lenders”), and such Lenders; and (2) the Assignment and Acceptance
dated as of             , 20     (“Assignment Agreement”), between             
(“Assignor”) and              (“Assignee”). Terms are used herein as defined in
the Loan Agreement.

Assignor hereby notifies Borrower and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$             of Assignor’s outstanding Revolver Loans and $             of
Assignor’s participations in LC Obligations, and (b) the amount of $            
of Assignor’s Revolver Commitment (which represents             % of the total
Revolver Commitments) (the foregoing items being, collectively, the “Assigned
Interest”), together with an interest in the Loan Documents corresponding to the
Assigned Interest. This Agreement shall be effective as of the date (“Effective
Date”) indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower, if applicable. Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor’s obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.

For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $            , and Assignee’s Revolver Commitment to
be increased by $            .

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

____________________________

____________________________

____________________________

____________________________

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

This Notice is being delivered to Borrower and Agent pursuant to Section 14.3 of
the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

 

Exhibit C – 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment Notice is executed as of             , 20__.

 

  (“Assignee”) By       Title:   (“Assignor”) By       Title:

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

BORROWER:*

MERIX CORPORATION

By:     Title:    

 

* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.

 

BANK OF AMERICA, N.A., as Agent By:     Title:    

 

Exhibit C – 2



--------------------------------------------------------------------------------

EXHIBIT D

to

Loan and Security Agreement

COMPLIANCE CERTIFICATE

Financial Statement Date:             , 20__

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Loan and Security Agreement, dated as of
May 9, 2008 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Loan Agreement;” the terms defined therein
being used herein as therein defined), among MERIX CORPORATION, an Oregon
corporation (“Borrower”), BANK OF AMERICA, N.A., as agent (in such capacity,
“Agent”) for the financial institutions from time to time party to the Loan
Agreement (“Lenders”), and such Lenders.

The undersigned Senior Officer hereby certifies as of the date hereof that
he/she is the              of Borrower, and that, as such, he/she is authorized
to execute and deliver this Certificate to the Agent on the behalf of Borrower,
and that:

[Use following paragraph 1 for Fiscal Year-end financial statements]

1. Borrower has delivered the year-end audited financial statements required by
Section 10.1.2(a) of the Loan Agreement for the Fiscal Year of Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for Fiscal Month-end financial statements]

1. Borrower has delivered the unaudited financial statements required by
Section 10.1.2(b) of the Loan Agreement for the Fiscal Month of Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of Borrower and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Loan
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by such financial statements.

3. A review of the activities of Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its Obligations
under the Loan Documents, and

[select one:]

 

Exhibit D – 1



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned, during such fiscal period Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of Borrower contained in Section 9 of the
Loan Agreement, and any representations and warranties of Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in Section 9.1.8 of the Loan Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Section 10.1.2 of the
Loan Agreement, including the statements in connection with which this
Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            , 20__.

 

BORROWER: MERIX CORPORATION By:     Title:    

 

Exhibit D – 2